OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response……20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07986 The Alger Institutional Funds (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: April 30, 2015 ITEM 1. REPORT(S) TO STOCKHOLDERS. Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, well send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter April 30, 2015 Dear Shareholders, Market Rally Continues as Skeptics Cling to Pessimistic View Pundits for many years have incorrectly opined that equity markets, both in the United States and abroad, would collapse, even as stocks have continued to generate strong returns. Its puzzling that skeptics and critics on almost any topic seem to be positioned as the smarter or wiser voices in the room. And yet, those who have been skeptical of equity markets have been wrong in meaningful ways, unlike optimists, including Alger. Indeed, the equity rally following the market lows of March of 2009 has continued, with the S&P 500 index gaining 4.40% for the six-month reporting period ended April 30 of this year. International equities also advanced during the reporting period, with the MSCI ACWI ex USA Index gaining 5.80% and the MSCI Emerging Markets Index returning 4.05%. Market Volatility In the U.S., investor sentiment was supported by strong corporate fundamentals, merger and acquisition activity, low interest rates, a strengthening labor market, and expectations that consumer spending could increase as low oil and gasoline prices reduce Americans energy bills. Yet, markets were volatile during the reporting period, with the S&P 500 producing 12 declines of more than 1%. In comparison, the six-month period ended October 31, 2014, generated only eight declines of more than 1%. Early in the reporting period ended April 30, the potential for declining oil prices to crimp energy producers earnings and cause industrial businesses to cut capital expenditures weighed upon investor sentiment. At other times, investors grew concerned that a combination of uneven global economic growth and a strong U.S. dollar could curtail Americas exports. Expectations that the Federal Reserve would raise interest rates this year also weighed upon investor sentiment. Rather than react quickly to day-by-day changes in investor sentiment, we remained focused on our research-driven strategy that seeks attractive companies that have strong potential to grow their earnings. We held to our belief that equities have potential for generating attractive returns. Oil Prices Jar Investors From September of 2013 to the start of the six-month reporting period, the price of West Texas Intermediate crude (WTI) dropped abruptly from $109.62 to $78.77 a barrel, a result of growing oil production in U.S. shale reserves, a strengthening U.S. dollar, and moderating global energy demand. The price decline continued during the reporting period, with WTI hitting a low of $43.39 in mid-March. At times, the price declines sparked equity selloffs as investors grew fearful that the adverse impact of cheap oil on energy company profits could expand to other industries and hinder U.S. economic growth. Concerns over oil companies, of course, were warranted, with fourth-quarter earnings for the S&P 500 energy sector declining 22.1%, according to FactSet Research Systems, Inc. At the end of January, furthermore, first-quarter energy earnings were forecasted to decline 54%, according to consensus estimates compiled by FactSet. It appears that fears that the impact of cheap oil would extend to other industries may have been overblown, with first-quarter ex-energy earnings having grown 6.8% among S&P 500 companies that had reported results by the end of the reporting period, according to FactSet. - 1 - Rather than quickly sell energy holdings, we assessed if individual companies could mitigate the impact of low oil prices on earnings by reducing capital expenditures or reducing other expenses. While we acknowledged that industries that support energy companies could experience declining revenues as petroleum companies curtail new projects, we continued to believe that low oil costs could create growth opportunities for consumer companies and stimulate the U.S. economy. Indeed, savings at the gasoline pump this year could give U.S. consumers an additional $100 billion to $200 billion in disposable income and also help keep U.S. food costs down by decreasing trucking expenses, according to Goldman Sachs and the Wall Street Journal. Low oil prices are also helping energy-intensive industries, such as airlines, cut fuel expenses and grow earnings. With that in mind, Goldman Sachs estimates that lower energy costs could increase U.S. economic growth by 0.2% to 0.5% this year. Global Economic Growth and a Strengthening U.S. Dollar Investors also anticipated that uneven global economic growth and a strong U.S. dollar would hurt the earnings of American exporters and U.S. multinational companies. Indeed, prior to the first-quarter earnings season, analysts estimated that S&P 500 profits would decline 5.8% because the strongest U.S. dollar in 12 years would hinder exporting. That concern appeared to be validated when Monsanto Company, FedEx Corp., Oracle Corp., Adobe Systems, Inc., and a handful of other corporations that are usually among the first to report quarterly results said currency had been a major headwind. The World Bank also played a role in dampening investors outlook for U.S. exports when it forecasted that the global economy will grow only 3% this year compared to its earlier forecast of 3.4%. At Alger, our fundamental research-driven investment strategy seeks to understand risks, including the potential for adverse currency exchange rates that may affect our holdings. Rather than hastily sell equities of U.S. exporters, we continued to monitor portfolio holdings while assessing if each individual company could take actions, such as cutting expenses, to help offset the impact of a strong U.S. dollar. As it turns out, investors reactions to the strong U.S. dollar may have been excessive, with S&P 500 first-quarter ex-energy earnings climbing 6.8% as previously noted. Weak economic growth abroad, of course, is challenging for U.S. exporters. While the eurozone economy is showing signs of improving, its growth is expected to limp along at 1.5% for 2015, according to the International Monetary Fund. Russias economy, meanwhile, is struggling with declining revenues from energy exports and sanctions that seek to punish the country for its annexation of the Crimea section of Ukraine, and the World Bank expects Russias economy to contract 3.8% this year. In the Pacific, the Bank of Japan has lowered its forecasted annual GDP rate to 2.0% from 2.1%, and in China, a housing slump and weakening growth of exports has been causing economic growth to moderate. After having grown 7.4% in 2014, the countrys economy is estimated to have grown only 7% in the first quarter. Yet, we maintain that a strong U.S. dollar, while being a headwind in the near term for American exporters, is likely to stimulate global economic growth by supporting manufacturing abroad. A strong dollar makes U.S. goods more expensive in the global marketplace, which gives exporters in countries with weaker currencies a competitive advantage. At the same time, consumers in foreign countries will be more likely to purchase locally manufactured goods as currency exchange rates make U.S. products more expensive. Central banks in many countries, furthermore, are continuing to roll out monetary stimulus. Among other - 2 - measures, the eurozone is in the midst of a 1 trillion euro ($1.12 trillion) quantitative easing program that involves purchasing securities to pump cash into the economy and keep interest rates low. The Bank of Japan, for its part, is plowing 80 trillion yen, or the equivalent of $668 billion, annually into the economy with quantitative easing. Russia, while falling short of embracing quantitative easing, remains committed to more traditional forms of monetary stimulus and China continues to take action to support economic growth. It has published a definitive plan for the One Belt One Road strategy, which among other initiatives, seeks to encourage trade by improving infrastructure for global transportation. China has also launched a coordinated agency response to reduce administrative measures for the housing sector. The Peoples Bank of China, meanwhile, has continued working on interest rate deregulation and it has lowered policy rates. From a broader perspective, central banks across emerging markets have generally maintained accommodative policies. We note that emerging markets earnings growth is expected to hover above 12% this year. In addition, the price-to-earnings discount of emerging markets to developed markets, while narrowing to less than 30% by the end of the reporting period, is still excessive in our opinion. We believe a 10% to 12% discount is more appropriate. Growth of foreign countries economies, we maintain, will be an important tailwind for U.S. corporations. For now, however, it is primarily the U.S. that is serving as a driver of global economic growth. Federal Reserve Policies With the Federal Reserve having concluded its asset purchase program, investors have been anticipating when the central bank will increase the Fed Funds rate from the current record low target which is now 0% to 0.25%. Fed officials have emphasized that they will patiently wait for the economy to be strong enough to withstand a rate increase. Despite those comments, investors continued to grow cautious and sold U.S. equities when favorable economic data validated fears that a rate hike was approaching. At Alger, our research-driven strategy seeks to understand how our portfolio holdings manage risk, including interest rates. Strong companies with healthy balance sheets and potential to grow their earnings, we maintain, may be less susceptible to the adverse impacts of higher interest rates, including increased financing costs. Interest rate increases, furthermore, are likely to be moderate. With low interest rates in many countries and widening spreads between foreign and U.S. bonds, investors abroad who are seeking income-producing securities are likely to turn to Americas fixed-income market. We believe that the flow of assets to U.S. fixed-income securities is likely to support bond prices and keep interest rates down. Economic Growth Investors also reacted to the uneven growth of the U.S. economy. According to preliminary data, the countrys economy grew at a disappointing 0.2% annualized-growth rate during the first quarter of this year compared to the 2.2% rate for the last three months of 2014. In reacting to the news, the Federal Reserve maintained that transitory factors were partially to blame. Indeed, severe winter weather, a strong U.S. dollar, declining oil prices, and labor issues at West Coast ports are believed to have hurt economic growth. We maintain that the economic recovery is stronger than commonly believed. So far, shoppers appear to have had a subdued reaction to lower gasoline prices, with retail spending increasing only 1.9% in the first quarter. Going forward, a combination of low gasoline prices and a strengthening labor market is likely to support shoppers willingness to spend, which is significant since - 3 - consumer spending represents roughly 70% of U.S. GDP. We are encouraged to have seen seasonally adjusted unemployment decline from a Great Recession high of 10% to 5.5% as of February and March, and first quarter wages and salaries increase 0.7% after increasing 0.6% in the fourth quarter. Reasons for Optimism We believe that a strengthening U.S. economy will continue to provide fertile ground for corporations to grow their earnings and that merger and acquisition activity, shareholder activism, and strong corporate fundamentals are likely to support equities during the foreseeable future. In the aftermath of the subprime mortgage crisis, U.S. corporations have been disciplined with their spending as they continue to grow their earnings. As a result, cash levels held in the U.S. by nonfinancial companies totaled $1.73 trillion at the end of 2014, a 117% increase from 2007, according to estimates from Moodys and MarketWatch. With large cash balances, corporations are completing mergers and acquisitions at a rapid pace. After declining to $78.8 billion as of January, deal volume increased to $190.4 billion as of March, according to FactSet Research Systems. In addition to supporting valuations, mergers and acquisitions can potentially help companies grow their earnings by expanding the lineup of products and services that can be distributed with existing sales networks. It is our belief that shareholder activism is also a significant factor that will continue to support equity valuations. Activists force companies to be efficient with operations and capital, which puts executives under increased pressure to perform and make decisions that benefit shareholders. Activists have targeted some of the biggest companies, such as Procter & Gamble Co., Apple, Inc., PepsiCo, Inc., Microsoft Corp., and eBay, Inc. and are likely to ramp up their effortsat the end of 2014, activist funds held about $120 billion in assets, up 269% over the past five years, according to Corporate Compliance Insights. With strong corporate fundamentals, meanwhile, businesses are providing additional support to their stock valuations by returning cash to investors through dividends and stock buybacks. In the first quarter, dividend net increases (or dividend increases minus decreases) increased $12.6 billion, according to S&P Dow Jones Indices. The growth rate trailed the $17.9 billion increase during the first quarter of 2014, but S&P Dow Jones Indices still expects dividend payments to set a new record this year. Stock buybacks are also continuing at a record pace. In April, U.S. companies announced $141 billion in authorized stock buyback programs, which was the highest monthly number ever recorded and a 121% year- over-year increase, according to Birinyi Associates. Going Forward We believe that equities, over time, are likely to generate attractive returns, although market volatility will continue. We maintain that investment managers who use research-driven strategies can potentially find leading businesses that are well prepared to benefit from large- scale global trends, such as the rising value of the U.S. dollar, rapidly declining oil prices, quantitative easing abroad, and other forms of monetary stimulus. At the same time, trends within industries, such as medical breakthroughs, the rising use of the Internet, and growing demand for residential and industrial real estate, are creating new opportunities for leading businesses to grow their earnings. With that in mind, we will remain committed to using our research-driven investment strategy to produce attractive returns for our clients. - 4 - Portfolio Matters Alger Capital Appreciation Institutional Fund The Alger Capital Appreciation Institutional Fund returned 6.97% for the six-month period ended April 30, 2015, compared to the 6.54% return of its benchmark, the Russell 1000 Growth Index. During the period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Health Care and the largest sector underweight was Consumer Staples. Relative outperformance in the Financials and Health Care sectors was the most important contributor to performance, while Consumer Staples and Telecommunication Services detracted from results. Among the most important relative contributors were The Blackstone Group LP.; Actavis PLC.; NXP Semiconductors NV; CVS Caremark Corp.; and Avago Technologies Ltd. Shares of Actavis performed strongly during the first quarter of 2015. Actavis develops generic and branded products for oncology, womens health, and other medical needs. The companys acquisitions of Forest Laboratories, Inc., Furiex Pharmaceuticals, Inc., and Allergan, Inc. have resulted in increased earnings and revenues estimates, thereby supporting the performance of Actavis stock. The acquisitions, furthermore, have increased the company's exposure to higher-margined drugs, especially dermatology products Botox and Juvederm and eye care product Restasis. Actavis has also received Food and Drug Administration approvals for several new drugs that have significant market potential. Conversely, detracting from overall results on a relative basis were Kraft Foods Group, Inc.; Oracle Corp.; Gilead Sciences, Inc.; and Microsoft Corp. Shares of AbbVie, Inc. also detracted from performance. The company is developing treatments for rheumatoid arthritis, psoriasis, hepatitis C, Crohn's disease, and Parkinson's disease. Concerns that the companys hepatitis C treatment would lose market share to products from Gilead Sciences, Inc. hurt the performance of AbbVie stock. In addition, AbbVie announced it will acquire Pharmacyclics, Inc. for more than $21 billion, a price that many investors believe is too expensive. Alger Capital Appreciation Focus Fund The Alger Capital Appreciation Focus Fund returned 7.97% for the six-month period ended April 30, 2015, compared to the 6.54% return of its benchmark, the Russell 1000 Growth Index. During the reporting period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Financials and the largest sector underweight was Consumer Staples. Relative outperformance in the Information Technology and Financials sectors was the most important contributor to performance, while Consumer Staples and Health Care were among sectors that detracted from results. Among the most important relative contributors were The Blackstone Group LP.; GrubHub, Inc.; Actavis PLC.; NXP Semiconductors NV; and Qunar Cayman Islands Ltd. Shares of Actavis performed strongly in response to reasons described in the Alger Capital Appreciation Institutional Fund discussion. Conversely, detracting from overall results on a relative basis were Microsoft Corp.; Biogen, Inc.; AbbVie, Inc.; Bank of America Corp.; and Halliburton Company. Shares of AbbVie - 5 - performed poorly in response to reasons described in the Alger Capital Appreciation Institutional Fund discussion. Alger Mid Cap Growth Institutional Fund The Alger Mid Cap Growth Institutional Fund returned 7.30% for the six-month period ended April 30, 2015, compared to the 7.77% return of the Russell Midcap Growth Index. During the reporting period, the largest sector weightings were Consumer Discretionary and Information Technology. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. Relative outperformance in the Consumer Discretionary and Utilities sectors was the most important contributor to performance, while Health Care and Energy were among sectors that detracted from results. Among the most important relative contributors were Rite Aid Corp.; NXP Semiconductors NV; Pharmacyclics, Inc.; Avago Technologies Ltd.; and Intercept Pharmaceuticals, Inc. Shares of NXP performed strongly during the first quarter of 2015. The Netherlands- domiciled company manufactures components for radio frequency, power management, and digital processing. Its products are used in smartphones, including the iPhone. The shares performed strongly on expectations that growing sales of the iPhone would support demand for NXP products that enable the smartphone to provide digital payment services. Investors also reacted favorably to news that NXP will merge with Freescale Semiconductor Ltd. because the deal could potentially result in significant revenue and cost-saving synergies. Conversely, detracting from overall results on a relative basis were Salix Pharmaceuticals Ltd.; Northern Oil and Gas, Inc.; MGM Resorts International; and Insulet Corp. Shares of Whiting Petroleum Corp. also detracted from results. Whiting Petroleum is an oil and natural gas exploration and production company based in Denver. Investors sold shares of Whiting in anticipation that a decline in oil prices will result in negative earnings revisions and lower growth of the companys assets. Alger Small Cap Growth Institutional Fund The Alger Small Cap Growth Institutional Fund returned 5.41% for the six-month period ended April 30, 2015, compared to the 7.25% return of the Russell 2000 Growth Index. During the period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest sector underweight was Industrials. Relative outperformance in the Consumer Staples and Consumer Discretionary sectors was the most important contributor to performance, while Information Technology and Industrials were among sectors that detracted from results. Among the most important relative contributors were Medidata Solutions, Inc.; Foundation Medicine, Inc.; Nevro Corp.; and ICON PLC. Shares of Bluebird Bio, Inc. also contributed to performance. The company is developing gene therapy drugs for rare diseases and severe genetic disorders. Its LentiGlobin is being developed for beta thalassemia, which is a disease that interferes with hemoglobin production. Hemoglobin is a blood component that carries oxygen to cells throughout the body. The product is also being developed for sickle cell disease, which compromises the ability of hemoglobin to carry oxygen. Bluebird stock performed strongly after the company announced that a trial of LentiGlobin resulted in decreased demand for patients to receive blood transfusions. - 6 - Conversely, detracting from overall results on a relative basis were H&E Equipment Services, Inc.; GenMark Diagnostics, Inc.; Rentrak Corp.; and Saia, Inc. Shares of Rosetta Resources, Inc. also detracted from results. Rosetta Resources is an independent oil and gas company with operations in Texas. Expectations that a significant decline in oil prices could cause the company to curtail its production expansion plans caused investors to sell Rosetta shares. As always, we strive to deliver consistently superior investment results to you, our shareholders, and we thank you for your continued confidence in Alger. Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. The following companies represented the stated percentages of Fred Alger Management, Inc. assets under management as of April 30, 2015: FactSet Research Systems, 0.00%; Empirical Research Partners, 0.00%; Goldman Sachs Group, 0.00%; Monsanto Co., 0.00%; FedEx Corp., 0.00%; Oracle Corp, 0.00%; Adobe Systems, Inc., 0.74%; Bloomberg LP, 0.00%; Procter & Gamble Co., 0.00%; Apple, Inc., 5.23%; PepsiCo, Inc., 0.79%; Microsoft Corp., 1.31%; eBay, Inc., 0.01%; Forest Laboratories, Inc., 0.00%; Furiex Pharmaceuticals, Inc., 0.00%; Allergan, Inc., 0.00%; Gilead Sciences, Inc., 1.57%; Pharmacyclics, Inc., 0.25%; China CNR Corporation, 0.00%; Freescale Semiconductor Ltd., 0.06%; Merck & Co., Inc., 0.00%. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the funds. This report is not authorized for distribution to prospective investors in a fund unless preceded or accompanied by an effective prospectus for the fund. Fund returns represent the fiscal six-month period return of Class I shares. The performance data quoted represents past performance, which is not an indication or guarantee of future results Standardized performance results can be found on the following pages. The investment return and principal value of an investment in a fund will fluctuate so that an investors shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com, or call us at (800) 992-3863. The views and opinions of the funds management in this report are as of the date of the Shareholders Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in a - 7 - fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in a fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in a fund. Please refer to the Schedule of Investments for each fund that is included in this report for a complete list of fund holdings as of April 30, 2015. Securities mentioned in the Shareholders Letter, if not found in the Schedule of Investments, may have been held by the funds during the six-month period. A Word about Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies earnings and may be more sensitive to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Funds that participate in leveraging, such as the Capital Appreciation Institutional Fund, are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down in value; thus, a funds net asset value can decrease more quickly than if the fund had not borrowed. A small investment in derivatives could have a potentially large impact on a funds performance. When purchasing options, a fund bears the risk that if the market value of the underlying security does not move to a level that would make exercise of the option profitable, the option will expire unexercised. When a call option written by a fund is exercised, the fund will not participate in any increase in the underlying securitys value above the exercise price. When a put option written by a fund is exercised, the fund will be required to purchase the underlying security at a price in excess of its market value. Use of options on securities indexes is subject to the risk that trading in the options may be interrupted if trading in certain securities included in the index is interrupted, the risk that price movements in a funds portfolio securities may not correlate precisely with movements in the level of an index, and the risk that Fred Alger Management, Inc. may not predict correctly movements in the direction of a particular market or of the stock market generally. Because certain options may require settlement in cash, a fund may be forced to liquidate portfolio securities to meet settlement obligations. For a more detailed discussion of the risks associated with these funds, please see the prospectus. Before investing, carefully consider a funds investment objective, risks, charges, and expenses. For a prospectus or a summary prospectus containing this and other information about The Alger Institutional Funds call us at (800) 992-3863 or visit us at www.alger.com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. - 8 - Definitions:  The S&P 500 is an unmanaged index generally representative of the U.S. stock market without regard to company size.  The MSCI Emerging Markets Index is a free float-adjusted market capital - ization index that is designed to measure equity market performance in the global emerging markets.  The MSCI ACWI ex USA Index is a market capitalization-weighted index de- signed to provide a broad measure of equity market performance throughout the world, including both developed and emerging markets, but excluding the United States.  The Russell 3000 Index measures the performance of the 3,000 largest U.S. companies based on the total market capitalization, which represents 98% of the U.S. Equity Market.  The Russell 1000 Growth Index is an unmanaged index designed to measure the performance of the largest 1,000 companies in the Russell 3000 Index with higher price-to-book ratios and higher forecasted growth values.  The Russell Midcap Growth Index measures the performance of the mid- cap segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values.  The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.  Empirical Research Partners LLC is a broker-dealer that provides research on a range of topics of interest to institutional investors.  FactSet Research Systems is a multinational financial data and software com - pany.  Goldman Sachs is a global investment banking, securities and investment management firm.  Bloomberg provides business and financial information, data, news, and in - sight.  Moodys provides credit ratings, financial research, tools and analysis.  Birinyi Associates, Inc. is a money management and research firm.  MarketWatch operates a financial information website that provides business news, analysis, and stock market data.  S&P Dow Jones Indices provides investable and benchmark indices to the financial markets.  Corporate Compliance insights is a professionally designed and managed fo- rum dedicated to online discussion and analysis of corporate compliance, risk assessment, ethics, audit, and corporate governance topics. - 9 - FUND PERFORMANCE AS OF 3/31/15 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Capital Appreciation Class I (Inception 11/8/93) 18.07% 15.33% 12.57% 12.32% Alger Capital Appreciation Class R (Inception 1/27/03) * 17.51% 14.75% 12.00% 11.76% Alger Capital Appreciation Focus Class A (Inception 12/31/12) 12.94% n/a n/a 21.09% Alger Capital Appreciation Focus Class C (Inception 12/31/12) 17.27% n/a n/a 23.09% Alger Capital Appreciation Focus Class I (Inception 11/8/93) 19.37% 13.86% 7.78% 8.64% Alger Capital Appreciation Focus Class Z (Inception 12/31/12) 19.71% n/a n/a 24.53% Alger Mid Cap Growth Class I (Inception 11/8/93) 15.31% 14.03% 7.89% 12.54% Alger Mid Cap Growth Class R (Inception 1/27/03) * 14.76% 13.44% 7.34% 11.98% Alger Small Cap Growth Class I (Inception 11/8/93) 6.72% 12.44% 9.60% 9.57% Alger Small Cap Growth Class R (Inception 1/27/03) * 6.23% 11.89% 9.07% 9.05% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares.The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 10 - ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Institutional Fund Class I shares and the Russell 1000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2015. Figures for the Alger Capital Appreciation Institutional Fund Class I shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for the Alger Capital Appreciation Institutional Fund Class R shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1YEAR 5YEARS 10YEARS 11/8/1993 Class I (Inception 11/8/93) 18.25% 15.11% 12.76% 12.22% Class R (Inception 1/27/03) * 17.69% 14.53% 12.19% 11.66% Russell 1000 Growth Index 16.67% 15.49% 9.62% 8.87% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares.The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 11 - ALGER CAPITAL APPRECIATION FOCUS FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Focus Fund Class I shares and the Russell 1000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2015. Beginning December 31, 2012 Alger Capital Appreciation Focus Fund changed its investment strategy to invest a substantial portion of its assets in a small number of issuers. The figures for the Alger Capital Appreciation Focus Fund Class I shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for the Alger Capital Appreciation Focus Fund Class A, Class C and Class Z shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) 19.99% 13.62% 8.03% 8.59% Russell 1000 Growth Index 16.67% 15.49% 9.62% 8.87% Since 1 YEAR 5 YEARS 10 YEARS 12/31/2012 Class A (Inception 12/31/12) 13.53% n/a n/a 20.10% Class C (Inception 12/31/12) 17.96% n/a n/a 21.99% Class Z (Inception 12/31/12) 20.33% n/a n/a 23.39% Russell 1000 Growth Index 16.67% n/a n/a 21.56% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 12 - ALGER MID CAP GROWTH INSTITUTIONAL FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Mid Cap Growth Institutional Fund Class I shares and the Russell Midcap Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2015. Figures for the Alger Mid Cap Growth Institutional Fund Class I shares and the Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Growth Institutional Fund Class R shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1YEAR 5YEARS 10YEARS 11/8/1993 Class I (Inception 11/8/93) 15.42% 13.11% 8.25% 12.37% Class R (Inception 1/27/03) * 14.85% 12.52% 7.69% 11.81% Russell Midcap Growth Index 16.46% 15.59% 10.55% 9.77% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares.The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 13 - ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Small Cap Growth Institutional Fund Class I shares and the Russell 2000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2015. The figures for the Alger Small Cap Growth Institutional Fund Class I shares and the Russell 2000 Growth Index include reinvestment of dividends. Performance for the Alger Small Cap Growth Institutional Fund Class R shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1YEAR 5YEARS 10YEARS 11/8/1993 Class I (Inception 11/8/93) 10.43% 10.79% 9.77% 9.34% Class R (Inception 1/27/03) * 9.95% 10.25% 9.24% 8.82% Russell 2000 Growth Index 14.65% 14.94% 10.41% 7.37% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares.The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 14 - PORTFOLIO SUMMARY† April 30, 2015 (Unaudited) Alger Capital Appreciation Institutional Alger Capital Alger Mid Cap Growth Alger Small Cap Growth SECTORS Fund Appreciation Focus Fund Institutional Fund Institutional Fund Consumer Discretionary 16.0% 14.0% 23.4% 13.4% Consumer Staples 6.2 1.8 3.2 1.9 Energy 4.7 6.4 3.9 2.9 Financials 7.8 13.5 7.9 6.3 Health Care 18.6 18.5 14.7 26.2 Industrials 9.6 7.2 14.5 9.4 Information Technology 30.7 29.6 23.6 36.2 Materials 2.3 2.7 3.3 3.1 Telecommunication Services 1.4 1.2 2.5 0.0 Utilities 0.7 0.0 0.9 0.7 Short-Term Investments and Net Other Assets 2.0 5.1 2.1 (0.1) 100.0% 100.0% 100.0% 100.0% † Based on net assets for each Fund. - 15 - THE ALGER INSTITUTIONAL FUNDS ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS95.0% SHARES VALUE ADVERTISING0.0% Choicestream, Inc.* ,@,(a) $ AEROSPACE & DEFENSE3.1% Honeywell International, Inc. Lockheed Martin Corp. The Boeing Co. United Technologies Corp. 118,465,815 AIR FREIGHT & LOGISTICS0.7% United Parcel Service, Inc., Cl. B 26,321,167 AIRLINES0.9% United Continental Holdings, Inc.* 34,724,532 ALTERNATIVE CARRIERS0.7% Level 3 Communications, Inc.* 28,299,878 APPAREL ACCESSORIES & LUXURY GOODS0.8% PVH Corp. Under Armour, Inc., Cl. A* 32,525,918 APPLICATION SOFTWARE2.4% Adobe Systems, Inc.* Autodesk, Inc.* Palantir Technologies, Inc., Cl. A* ,@ Salesforce.com, inc.* 94,464,678 ASSET MANAGEMENT & CUSTODY BANKS0.2% AffiliatedManagersGroup,Inc.* AUTO PARTS & EQUIPMENT1.5% Delphi Automotive PLC. WABCO Holdings, Inc.* 58,761,048 AUTOMOBILE MANUFACTURERS0.0% Tesla Motors, Inc.* BIOTECHNOLOGY6.5% Amgen, Inc. Biogen, Inc.* BioMarin Pharmaceutical, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Incyte Corp.* Intercept Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Puma Biotechnology, Inc.* United Therapeutics Corp.* Vertex Pharmaceuticals, Inc.* 249,012,844 BREWERS0.6% Anheuser-Busch InBev NV# - 16 - THE ALGER INSTITUTIONAL FUNDS ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) April 30, 2015 (Unaudited) COMMON STOCKS(CONT.) SHARES VALUE BREWERS(CONT.) Molson Coors Brewing Co., Cl. B $ 22,217,938 BUILDING PRODUCTS0.4% Fortune Brands Home & Security, Inc. Lennox International, Inc. 14,866,350 CABLE & SATELLITE1.1% Comcast Corporation, Cl. A DISH Network Corp., Cl. A* 43,138,553 COMMUNICATIONS EQUIPMENT0.8% Arista Networks, Inc.* QUALCOMM, Inc. 31,289,083 COMPUTER STORAGE & PERIPHERALS0.1% SanDisk Corp. CONSTRUCTION MATERIALS0.7% Martin Marietta Materials, Inc. Vulcan Materials Co. 25,254,942 CONSUMER FINANCE0.3% Discover Financial Services DATA PROCESSING & OUTSOURCED SERVICES3.7% Alliance Data Systems Corp.* Fiserv, Inc.* Visa, Inc., Cl. A 141,004,943 DRUG RETAIL2.6% CVS Caremark Corp. Rite Aid Corp.* Walgreens Boots Alliance, Inc. 99,639,505 FOOD RETAIL0.8% The Kroger Co. Whole Foods Market, Inc. 30,735,822 FOOTWEAR0.9% NIKE, Inc., Cl. B 34,688,886 GENERAL MERCHANDISE STORES1.3% Dollar General Corp. Dollar Tree, Inc.* 50,662,240 HEALTH CARE EQUIPMENT1.1% Becton Dickinson and Co. Intuitive Surgical, Inc.* St. Jude Medical, Inc. 41,262,998 - 17 - THE ALGER INSTITUTIONAL FUNDS ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) April 30, 2015 (Unaudited) COMMON STOCKS(CONT.) SHARES VALUE HEALTH CARE FACILITIES1.1% HCA Holdings, Inc.* $ 40,724,373 HEALTH CARE SERVICES0.5% Omnicare, Inc. 18,625,366 HOME ENTERTAINMENT SOFTWARE0.5% Activision Blizzard, Inc. 19,528,841 HOME IMPROVEMENT RETAIL1.6% Lowe's Companies, Inc. The Home Depot, Inc. 60,318,141 HOMEBUILDING0.3% Toll Brothers, Inc.* 10,345,694 HOTELS RESORTS & CRUISE LINES2.1% Ctrip.com International Ltd.#* Hilton Worldwide Holdings, Inc.* Royal Caribbean Cruises Ltd. 79,481,823 HOUSEWARES & SPECIALTIES0.4% Jarden Corp.* 13,870,036 INDUSTRIAL CONGLOMERATES0.9% Danaher Corp. General Electric Co. 36,578,104 INDUSTRIAL GASES0.5% Air Products & Chemicals, Inc. 19,002,467 INDUSTRIAL MACHINERY0.6% Ingersoll-Rand PLC. 24,060,109 INTERNET RETAIL2.5% Amazon.com, Inc.* NetFlix, Inc.* The Priceline Group, Inc.* TripAdvisor, Inc.* 97,592,419 INTERNET SOFTWARE & SERVICES9.1% Demandware, Inc.* Facebook, Inc., Cl. A* 159,740,046 Google, Inc., Cl. C* 113,071,919 GrubHub, Inc.* LinkedIn Corp., Cl. A* Yahoo! Inc.* 350,092,631 INVESTMENT BANKING & BROKERAGE0.5% Morgan Stanley The Charles Schwab Corp. 17,651,798 IT CONSULTING & OTHER SERVICES0.5% Cognizant Technology Solutions Corp., Cl. A* 19,630,745 - 18 - THE ALGER INSTITUTIONAL FUNDS ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) April 30, 2015 (Unaudited) COMMON STOCKS(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES1.1% Thermo Fisher Scientific, Inc. $ 40,664,769 MANAGED HEALTH CARE2.5% Aetna, Inc. Cigna Corp. Humana, Inc. UnitedHealth Group, Inc. 98,325,280 MOVIES & ENTERTAINMENT1.3% The Walt Disney Co. 51,055,890 MULTI-LINE INSURANCE1.5% American International Group, Inc. Hartford Financial Services Group, Inc. MULTI-UTILITIES0.3% Sempra Energy 13,558,652 OIL & GAS EQUIPMENT & SERVICES1.8% Baker Hughes, Inc. Schlumberger Ltd. Weatherford International PLC.* 69,623,163 OIL & GAS EXPLORATION & PRODUCTION2.4% Anadarko Petroleum Corp. Devon Energy Corp. 91,163,589 OIL & GAS STORAGE & TRANSPORTATION0.5% Cheniere Energy, Inc.* 19,393,810 OTHER DIVERSIFIED FINANCIAL SERVICES2.2% Bank of America Corp. Citigroup, Inc. 85,894,565 PACKAGED FOODS & MEATS0.5% Mead Johnson Nutrition Co., Cl. A 19,538,904 PHARMACEUTICALS5.7% Actavis PLC.* 133,233,000 Bristol-Myers Squibb Co. Mallinckrodt PLC.* Mylan NV* Shire PLC. Teva Pharmaceutical Industries Ltd.# 218,516,640 RAILROADS0.8% Union Pacific Corp. 31,175,531 RENEWABLE ELECTRICITY0.4% TerraForm Power, Inc., Cl. A 14,286,142 RESEARCH & CONSULTING SERVICES0.3% CoStar Group, Inc.* 10,160,171 - 19 - THE ALGER INSTITUTIONAL FUNDS ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) April 30, 2015 (Unaudited) COMMON STOCKS(CONT.) SHARES VALUE RESTAURANTS1.2% Darden Restaurants, Inc. $ McDonald's Corp. Starbucks Corp. 46,349,719 SECURITY & ALARM SERVICES0.7% Tyco International PLC. 28,681,675 SEMICONDUCTOR EQUIPMENT1.1% SunEdison, Inc.* 40,938,338 SEMICONDUCTORS3.3% Altera Corp. Avago Technologies Ltd. Broadcom Corp., Cl. A Micron Technology, Inc.* NXP Semiconductors NV* 127,164,953 SOFT DRINKS1.0% PepsiCo, Inc. 38,945,838 SPECIALIZED FINANCE0.5% McGraw Hill Financial, Inc. 21,363,769 SPECIALTY CHEMICALS1.1% PPG Industries, Inc. 43,750,345 SPECIALTY STORES0.9% Signet Jewelers Ltd. 33,649,730 SYSTEMS SOFTWARE2.5% Microsoft Corp. Oracle Corp. ServiceNow, Inc.* 95,979,492 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS6.5% Apple, Inc. 237,026,090 Western Digital Corp. 251,069,569 TOBACCO0.7% Altria Group, Inc. 27,342,315 TRADING COMPANIES & DISTRIBUTORS1.2% HD Supply Holdings, Inc.* 45,003,552 WIRELESS TELECOMMUNICATION SERVICES0.7% SBA Communications Corp., Cl. A* 26,360,632 TOTAL COMMON STOCKS (Cost $3,169,182,810) PREFERRED STOCKS0.4% SHARES VALUE ADVERTISING0.1% Choicestream, Inc., Cl. A* ,@,(a) Choicestream, Inc., Cl. B* ,@,(a) APPLICATION SOFTWARE0.2% Palantir Technologies, Inc., Cl. B* ,@ - 20 - THE ALGER INSTITUTIONAL FUNDS ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) April 30, 2015 (Unaudited) PREFERRED STOCKS(CONT.) SHARES VALUE APPLICATION SOFTWARE(CONT.) Palantir Technologies, Inc., Cl. D* ,@ $ PHARMACEUTICALS0.1% Intarcia Therapeutics, Inc.* ,@ TOTAL PREFERRED STOCKS (Cost $13,252,335) MASTER LIMITED PARTNERSHIP2.6% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS2.6% The Blackstone Group LP. The Carlyle Group LP. 100,993,997 TOTAL MASTER LIMITED PARTNERSHIP (Cost $85,525,904) Total Investments (Cost $3,267,961,049) (b) 98.0% Other Assets in Excess of Liabilities 2.0% 77,898,458 NET ASSETS 100.0% $ 3,853,896,593 # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $3,302,997,858, amounted to $473,000,277 which consisted of aggregate gross unrealized appreciation of $527,238,328 and aggregate gross unrealized depreciation of $54,238,051. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 $ $ 0.00% Choicestream, Inc., Cl. A 12/17/2013 0.02% Choicestream, Inc., Cl. B 7/10/2014 0.03% Intarcia Therapeutics, Inc. 3/27/2014 0.13% Palantir Technologies, Inc., Cl. A 10/07/2014 0.04% Palantir Technologies, Inc., Cl. B 10/07/2014 0.18% Palantir Technologies, Inc., Cl. D 10/14/2014 0.02% Total $16,222,525 0.42% See Notes to Financial Statements. - 21 - THE ALGER INSTITUTIONAL FUNDS ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS84.7% SHARES VALUE AEROSPACE & DEFENSE3.5% Honeywell International, Inc. $ AIRLINES0.9% United Continental Holdings, Inc.* ALTERNATIVE CARRIERS1.2% Zayo Group Holdings, Inc.* APPLICATION SOFTWARE3.1% Mobileye NV* Salesforce.com, inc.* AUTO PARTS & EQUIPMENT2.5% Delphi Automotive PLC. BIOTECHNOLOGY4.0% Biogen, Inc.* Gilead Sciences, Inc.* Intercept Pharmaceuticals, Inc.* CABLE & SATELLITE1.2% Comcast Corporation, Cl. A DATA PROCESSING & OUTSOURCED SERVICES4.4% Alliance Data Systems Corp.* Visa, Inc., Cl. A DRUG RETAIL1.8% CVS Caremark Corp. FOOTWEAR1.3% NIKE, Inc., Cl. B GENERAL MERCHANDISE STORES1.3% Dollar Tree, Inc.* HEALTH CARE EQUIPMENT1.7% Becton Dickinson and Co. DexCom, Inc.* HEALTH CARE FACILITIES1.3% HCA Holdings, Inc.* HOTELS RESORTS & CRUISE LINES2.1% Ctrip.com International Ltd.#* Hilton Worldwide Holdings, Inc.* INTERNET RETAIL2.1% Amazon.com, Inc.* Qunar Cayman Islands Ltd.#* INTERNET SOFTWARE & SERVICES11.5% Demandware, Inc.* - 22 - THE ALGER INSTITUTIONAL FUNDS ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES(CONT.) Facebook, Inc., Cl. A* $ Google, Inc., Cl. C* GrubHub, Inc.* LinkedIn Corp., Cl. A* Yahoo! Inc.* LIFE SCIENCES TOOLS & SERVICES1.6% Thermo Fisher Scientific, Inc. MANAGED HEALTH CARE3.6% Cigna Corp. Humana, Inc. UnitedHealth Group, Inc. MULTI-LINE INSURANCE2.0% Hartford Financial Services Group, Inc. OIL & GAS EQUIPMENT & SERVICES2.2% Baker Hughes, Inc. Weatherford International PLC.* OIL & GAS EXPLORATION & PRODUCTION2.0% Anadarko Petroleum Corp. OTHER DIVERSIFIED FINANCIAL SERVICES4.3% Bank of America Corp. Citigroup, Inc. PHARMACEUTICALS5.5% Actavis PLC.* Shire PLC.# RESTAURANTS1.1% Bloomin' Brands, Inc. SECURITY & ALARM SERVICES1.3% Tyco International PLC. SEMICONDUCTOR EQUIPMENT1.5% SunEdison, Inc.* SEMICONDUCTORS2.8% Avago Technologies Ltd. Micron Technology, Inc.* NXP Semiconductors NV* SPECIALTY CHEMICALS2.7% PPG Industries, Inc. SPECIALTY STORES2.4% Signet Jewelers Ltd. - 23 - THE ALGER INSTITUTIONAL FUNDS ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE TECHNOLOGY HARDWARE STORAGE & PERIPHERALS6.3% Apple, Inc. $ TRADING COMPANIES & DISTRIBUTORS1.5% HD Supply Holdings, Inc.* TOTAL COMMON STOCKS (Cost $37,085,209) PREFERRED STOCKS0.8% SHARES VALUE BIOTECHNOLOGY0.8% Prosetta Biosciences, Inc.* ,@,(a) (Cost $345,713) MASTER LIMITED PARTNERSHIP7.4% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS5.2% The Blackstone Group LP. OIL & GAS STORAGE & TRANSPORTATION2.2% Cheniere Energy Partners LP. TOTAL MASTER LIMITED PARTNERSHIP (Cost $2,999,583) REAL ESTATE INVESTMENT TRUST2.0% SHARES VALUE SPECIALIZED2.0% Crown Castle International Corp. (Cost $961,992) Total Investments (Cost $41,392,497) (b) 94.9% Other Assets in Excess of Liabilities 5.1% NET ASSETS 100.0% $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $41,455,414, amounted to $2,010,512 which consisted of aggregate gross unrealized appreciation of $2,748,084 and aggregate gross unrealized depreciation of $737,572. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Prosetta Biosciences, Inc. 2/06/2015 $ $ 0.75% Total $345,713 0.75% See Notes to Financial Statements. - 24 - THE ALGER INSTITUTIONAL FUNDS ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS93.7% SHARES VALUE ADVERTISING0.0% Choicestream, Inc.* ,@,(a) $ AEROSPACE & DEFENSE1.5% Hexcel Corp. TransDigm Group, Inc. AIRLINES1.9% Spirit Airlines, Inc.* United Continental Holdings, Inc.* ALTERNATIVE CARRIERS1.7% Level 3 Communications, Inc.* Zayo Group Holdings, Inc.* APPAREL ACCESSORIES & LUXURY GOODS2.4% Hanesbrands, Inc. PVH Corp. Under Armour, Inc., Cl. A* APPAREL RETAIL1.0% L Brands, Inc. Urban Outfitters, Inc.* APPLICATION SOFTWARE2.5% ACI Worldwide, Inc.* Aspen Technology, Inc.* Autodesk, Inc.* Mobileye NV* Palantir Technologies, Inc., Cl. A* ,@ Synchronoss Technologies, Inc.* ASSET MANAGEMENT & CUSTODY BANKS1.0% WisdomTree Investments, Inc. AUTO PARTS & EQUIPMENT2.1% BorgWarner, Inc. Delphi Automotive PLC. WABCO Holdings, Inc.* AUTOMOBILE MANUFACTURERS0.8% Tesla Motors, Inc.* AUTOMOTIVE RETAIL0.6% Advance Auto Parts, Inc. BIOTECHNOLOGY5.9% Alkermes PLC.* BioMarin Pharmaceutical, Inc.* Bluebird Bio, Inc.* - 25 - THE ALGER INSTITUTIONAL FUNDS ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE BIOTECHNOLOGY(CONT.) Celldex Therapeutics, Inc.* $ Incyte Corp.* Intercept Pharmaceuticals, Inc.* Juno Therapeutics, Inc.* Medivation, Inc.* Portola Pharmaceuticals, Inc.* Receptos, Inc.* United Therapeutics Corp.* Vertex Pharmaceuticals, Inc.* BUILDING PRODUCTS3.6% Allegion PLC. AO Smith Corp. Fortune Brands Home & Security, Inc. Lennox International, Inc. NCI Building Systems, Inc.* COMMUNICATIONS EQUIPMENT2.6% Arista Networks, Inc.* ARRIS Group, Inc.* F5 Networks, Inc.* COMPUTER STORAGE & PERIPHERALS0.3% SanDisk Corp. CONSTRUCTION MATERIALS1.3% Eagle Materials, Inc. Martin Marietta Materials, Inc. Vulcan Materials Co. CONSUMER ELECTRONICS0.2% Harman International Industries, Inc. DATA PROCESSING & OUTSOURCED SERVICES3.6% Alliance Data Systems Corp.* Fiserv, Inc.* Vantiv, Inc., CL. A* WEX, Inc.* DISTILLERS & VINTNERS0.2% Constellation Brands Inc., Cl. A DIVERSIFIED COMMERCIAL & PROFESSIONAL SERVICES0.4% Digital Globe, Inc.* DRUG RETAIL1.1% Rite Aid Corp.* ELECTRICAL COMPONENTS & EQUIPMENT1.9% Acuity Brands, Inc. - 26 - THE ALGER INSTITUTIONAL FUNDS ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE ELECTRICAL COMPONENTS & EQUIPMENT(CONT.) Hubbell, Inc., Cl. B $ ELECTRONIC COMPONENTS0.2% Belden, Inc. FOOD RETAIL1.4% The Kroger Co. Whole Foods Market, Inc. GENERAL MERCHANDISE STORES1.9% Dollar General Corp. Dollar Tree, Inc.* HEALTH CARE EQUIPMENT1.3% DexCom, Inc.* Hologic, Inc.* HEALTH CARE FACILITIES2.2% Acadia Healthcare Co., Inc.* Tenet Healthcare Corporation* Universal Health Services, Inc., Cl. B HEALTH CARE SERVICES0.9% Omnicare, Inc. Team Health Holdings, Inc.* HOME FURNISHING RETAIL0.3% Williams-Sonoma, Inc. HOMEBUILDING0.6% Toll Brothers, Inc.* HOMEFURNISHING RETAIL0.4% Restoration Hardware Holdings, Inc.* HOTELS RESORTS & CRUISE LINES2.9% La Quinta Holdings, Inc.* Norwegian Cruise Line Holdings Ltd.* Royal Caribbean Cruises Ltd. Wyndham Worldwide Corporation HOUSEWARES & SPECIALTIES1.7% Jarden Corp.* The Clorox Co. HUMAN RESOURCE & EMPLOYMENT SERVICES0.5% Robert Half International, Inc. INDUSTRIAL MACHINERY1.4% Graco, Inc. - 27 - THE ALGER INSTITUTIONAL FUNDS ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE INDUSTRIAL MACHINERY(CONT.) Ingersoll-Rand PLC. $ INTERNET RETAIL1.2% NetFlix, Inc.* TripAdvisor, Inc.* INTERNET SOFTWARE & SERVICES5.7% Cornerstone OnDemand, Inc.* Criteo SA#* DealerTrack Holdings, Inc.* Demandware, Inc.* GrubHub, Inc.* Hortonworks, Inc.* LendingClub Corp.* LinkedIn Corp., Cl. A* Shutterstock, Inc.* INVESTMENT BANKING & BROKERAGE0.8% TD Ameritrade Holding Corp. LEISURE PRODUCTS0.5% Coach, Inc. MANAGED HEALTH CARE0.8% Centene Corp.* MOVIES & ENTERTAINMENT0.3% Live Nation Entertainment, Inc.* MULTI-LINE INSURANCE0.5% Hartford Financial Services Group, Inc. OIL & GAS DRILLING0.5% Patterson-UTI Energy, Inc. OIL & GAS EQUIPMENT & SERVICES0.4% Weatherford International PLC.* OIL & GAS EXPLORATION & PRODUCTION2.6% PDC Energy, Inc.* QEP Resources, Inc. Range Resources Corp. RSP Permian, Inc.* Viper Energy Partners LP OIL & GAS REFINING & MARKETING0.4% HollyFrontier Corp. PAPER PACKAGING0.5% Packaging Corp., of America PHARMACEUTICALS2.2% Jazz Pharmaceuticals PLC.* - 28 - THE ALGER INSTITUTIONAL FUNDS ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE PHARMACEUTICALS(CONT.) Lannett Co., Inc.* $ Mallinckrodt PLC.* Pacira Pharmaceuticals, Inc.* REAL ESTATE SERVICES0.6% Jones Lang LaSalle, Inc. REGIONAL BANKS0.6% Signature Bank* RENEWABLE ELECTRICITY0.9% TerraForm Power, Inc., Cl. A RESEARCH & CONSULTING SERVICES1.8% CoStar Group, Inc.* Verisk Analytics, Inc., Cl. A* RESTAURANTS3.1% Bloomin' Brands, Inc. Diamond Resorts International, Inc.* Jack in the Box, Inc. Restaurant Brands International, Inc. SECURITY & ALARM SERVICES0.3% Tyco International PLC. SEMICONDUCTOR EQUIPMENT1.2% Lam Research Corp. SunEdison, Inc.* SEMICONDUCTORS5.4% Altera Corp. Avago Technologies Ltd. Micron Technology, Inc.* Microsemi Corp.* NXP Semiconductors NV* Qorvo, Inc.* Skyworks Solutions, Inc. SPECIALIZED FINANCE1.9% McGraw Hill Financial, Inc. Moody's Corp. SPECIALTY CHEMICALS1.5% Axalta Coating Systems Ltd.* The Sherwin-Williams Co. SPECIALTY STORES3.8% Cabela's, Inc.* Party City Holdco, Inc.* - 29 - THE ALGER INSTITUTIONAL FUNDS ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE SPECIALTY STORES(CONT.) Signet Jewelers Ltd. $ The Michaels Cos, Inc.* Tractor Supply Co. Ulta Salon, Cosmetics & Fragrance, Inc.* SYSTEMS SOFTWARE1.1% ServiceNow, Inc.* TECHNOLOGY HARDWARE STORAGE & PERIPHERALS0.8% Nimble Storage, Inc.* Western Digital Corp. TRADING COMPANIES & DISTRIBUTORS1.2% HD Supply Holdings, Inc.* WIRELESS TELECOMMUNICATION SERVICES0.8% SBA Communications Corp., Cl. A* TOTAL COMMON STOCKS (Cost $127,906,695) PREFERRED STOCKS1.7% SHARES VALUE ADVERTISING0.1% Choicestream, Inc., Cl. A* ,@,(a) Choicestream, Inc., Cl. B* ,@,(a) APPLICATION SOFTWARE0.2% Palantir Technologies, Inc., Cl. B* ,@ Palantir Technologies, Inc., Cl. D* ,@ BIOTECHNOLOGY0.5% Prosetta Biosciences, Inc.* ,@,(a) PHARMACEUTICALS0.9% Intarcia Therapeutics, Inc.* ,@ Tolero Pharmaceuticals, Inc.* ,@,(a) TOTAL PREFERRED STOCKS (Cost $2,589,818) REAL ESTATE INVESTMENT TRUST2.5% SHARES VALUE HEALTH CARE0.4% Omega Healthcare Investors, Inc. OFFICE0.6% CyrusOne, Inc. SPECIALIZED1.5% Crown Castle International Corp. - 30 - THE ALGER INSTITUTIONAL FUNDS ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST(CONT.) SHARES VALUE SPECIALIZED(CONT.) Extra Space Storage, Inc. $ TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,956,252) Total Investments (Cost $134,452,765) (b) 97.9% Other Assets in Excess of Liabilities 2.1% NET ASSETS 100.0% $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $135,360,674, amounted to $15,014,345 which consisted of aggregate gross unrealized appreciation of $19,287,568 and aggregate gross unrealized depreciation of $4,273,223. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 $ $ 0.00% Choicestream, Inc., Cl. A 3/31/2014 0.02% Choicestream, Inc., Cl. B 7/10/2014 0.05% Intarcia Therapeutics, Inc. 3/27/2014 0.21% Palantir Technologies, Inc., Cl. A 10/07/2014 0.06% Palantir Technologies, Inc., Cl. B 10/04/2014 0.23% Palantir Technologies, Inc., Cl. D 10/14/2014 0.03% Prosetta Biosciences, Inc. 2/06/2014 0.49% Tolero Pharmaceuticals, Inc. 8/01/2014 0.70% Total $2,757,575 1.79% See Notes to Financial Statements. - 31 - THE ALGER INSTITUTIONAL FUNDS ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS97.2% SHARES VALUE AEROSPACE & DEFENSE1.6% Esterline Technologies Corp.* $ Hexcel Corp. AIRLINES0.7% Spirit Airlines, Inc.* APPAREL ACCESSORIES & LUXURY GOODS1.1% G-III Apparel Group Ltd.* APPLICATION SOFTWARE14.5% ACI Worldwide, Inc.* American Software, Inc., Cl. A ANSYS, Inc.* Blackbaud, Inc. Fair Isaac Corp. Guidewire Software, Inc.* Manhattan Associates, Inc.* NetScout Systems, Inc.* PROS Holdings, Inc.* SolarWinds, Inc.* Synchronoss Technologies, Inc.* Tyler Technologies, Inc.* 76,084,289 ASSET MANAGEMENT & CUSTODY BANKS1.1% WisdomTree Investments, Inc. AUTO PARTS & EQUIPMENT1.7% American Axle & Manufacturing Holdings, Inc.* Tenneco, Inc.* AUTOMOTIVE RETAIL0.7% Lithia Motors, Inc., Cl. A BIOTECHNOLOGY8.8% Bluebird Bio, Inc.* Celldex Therapeutics, Inc.* Cepheid, Inc.* Clovis Oncology, Inc.* Dyax Corp.* Incyte Corp.* Intercept Pharmaceuticals, Inc.* Ironwood Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* Juno Therapeutics, Inc.* Neurocrine Biosciences, Inc.* Portola Pharmaceuticals, Inc.* Receptos, Inc.* TESARO, Inc.* Ultragenyx Pharmaceutical, Inc.* 46,138,576 - 32 - THE ALGER INSTITUTIONAL FUNDS ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE BUILDING PRODUCTS1.8% AO Smith Corp. $ NCI Building Systems, Inc.* COMMODITY CHEMICALS0.9% Calgon Carbon Corp. COMMUNICATIONS EQUIPMENT0.7% ARRIS Group, Inc.* CONSUMER FINANCE0.5% PRA Group, Inc.* DATA PROCESSING & OUTSOURCED SERVICES2.2% Euronet Worldwide, Inc.* MAXIMUS, Inc. WEX, Inc.* DRUG RETAIL0.3% Diplomat Pharmacy, Inc.* EDUCATION SERVICES0.8% Grand Canyon Education, Inc.* ELECTRONIC COMPONENTS2.2% Belden, Inc. Dolby Laboratories Inc., Cl. A DTS, Inc.* ELECTRONIC EQUIPMENT MANUFACTURERS5.2% Cognex Corp.* FEI Co. FLIR Systems, Inc. 27,235,247 FOOD DISTRIBUTORS0.8% United Natural Foods, Inc.* FOOD RETAIL0.8% Smart & Final Stores, Inc.* FOOTWEAR0.9% Skechers U.S.A. Inc., Cl. A* GENERAL MERCHANDISE STORES1.4% Burlington Stores, Inc.* Tuesday Morning Corp.* HEALTH CARE EQUIPMENT5.4% Abaxis, Inc. Cantel Medical Corp. Cyberonics, Inc.* DexCom, Inc.* - 33 - THE ALGER INSTITUTIONAL FUNDS ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT(CONT.) GenMark Diagnostics, Inc.* $ 28,497,882 HEALTH CARE FACILITIES1.1% Acadia Healthcare Co., Inc.* Healthsouth Corp. HEALTH CARE SERVICES0.9% Team Health Holdings, Inc.* HEALTH CARE SUPPLIES2.4% Neogen Corp.* Quidel Corp.* 12,842,956 HEALTH CARE TECHNOLOGY3.2% MedAssets, Inc.* Medidata Solutions, Inc.* 16,984,317 HOMEFURNISHING RETAIL0.5% Restoration Hardware Holdings, Inc.* HUMAN RESOURCE & EMPLOYMENT SERVICES0.4% On Assignment, Inc.* INDUSTRIAL MACHINERY2.8% Proto Labs, Inc.* Sun Hydraulics Corp. 14,834,617 INTERNET SOFTWARE & SERVICES6.5% Criteo SA#* Demandware, Inc.* GrubHub, Inc.* NIC, Inc. Shutterstock, Inc.* SPS Commerce, Inc.* 34,282,145 INVESTMENT BANKING & BROKERAGE0.5% Evercore Partners, Inc., Cl. A Virtu Financial, Inc., Cl. A* LEISURE PRODUCTS0.8% Brunswick Corp. LIFE & HEALTH INSURANCE0.4% American Equity Investment Life Holding Co. LIFE SCIENCES TOOLS & SERVICES2.3% Bio-Techne Corp. PRA Health Sciences, Inc.* 12,151,922 - 34 - THE ALGER INSTITUTIONAL FUNDS ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE MANAGED HEALTH CARE0.7% Molina Healthcare, Inc.* $ MOVIES & ENTERTAINMENT0.7% Rentrak Corp.* OIL & GAS EQUIPMENT & SERVICES0.5% US Silica Holdings, Inc. OIL & GAS EXPLORATION & PRODUCTION2.0% Diamondback Energy, Inc.* Oasis Petroleum, Inc.* QEP Resources, Inc. 10,649,234 OIL & GAS REFINING & MARKETING0.4% Delek US Holdings, Inc. PAPER PACKAGING0.7% Graphic Packaging Holding Co. PHARMACEUTICALS0.7% Aerie Pharmaceuticals, Inc.* Lannett Co., Inc.* Pacira Pharmaceuticals, Inc.* REGIONAL BANKS1.6% Bank of the Ozarks, Inc. Investors Bancorp, Inc. RENEWABLE ELECTRICITY0.7% TerraForm Power, Inc., Cl. A RESTAURANTS4.0% Bloomin' Brands, Inc. Diamond Resorts International, Inc.* Fiesta Restaurant Group, Inc.* Jack in the Box, Inc. Papa John's International, Inc. 20,920,074 SEMICONDUCTORS2.8% Cavium Networks, Inc.* Diodes, Inc.* Microsemi Corp.* Monolithic Power Systems, Inc. Qorvo, Inc.* 14,937,880 SPECIALTY CHEMICALS1.5% Balchem Corp. SPECIALTY STORES0.8% Five Below, Inc.* - 35 - THE ALGER INSTITUTIONAL FUNDS ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE SYSTEMS SOFTWARE2.1% Proofpoint, Inc.* $ Rovi Corp.* TubeMogul, Inc.* TRADING COMPANIES & DISTRIBUTORS0.8% Watsco, Inc. TRUCKING1.3% Saia, Inc.* Swift Transportation Co.* TOTAL COMMON STOCKS (Cost $452,182,485) PREFERRED STOCKS0.7% SHARES VALUE BIOTECHNOLOGY0.1% Prosetta Biosciences, Inc.* ,@,(a) PHARMACEUTICALS0.6% Intarcia Therapeutics, Inc.* ,@ Tolero Pharmaceuticals, Inc.* ,@,(a) TOTAL PREFERRED STOCKS (Cost $3,287,452) RIGHTS% SHARES VALUE BIOTECHNOLOGY% Neuralstem, Inc., 1/8/2019*  (Cost $0)  REAL ESTATE INVESTMENT TRUST2.2% SHARES VALUE HOTELS & RESORTS0.7% Pebblebrook Hotel Trust OFFICE0.6% Dupont Fabros Technology, Inc. SPECIALIZED0.9% Sovran Self Storage, Inc. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $9,914,820) Total Investments (Cost $465,384,757) (b) 100.1% Liabilities in Excess of Other Assets (0.1)% NET ASSETS 100.0% $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. - 36 - THE ALGER INSTITUTIONAL FUNDS ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $469,499,655, amounted to $57,043,177 which consisted of aggregate gross unrealized appreciation of $75,670,907 and aggregate gross unrealized depreciation of $18,627,730. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Intarcia Therapeutics, Inc. 3/27/2014 $ $ 0.34% Prosetta Biosciences, Inc. 2/06/2015 0.11% Tolero Pharmaceuticals, Inc. 10/31/2014 0.26% Total $3,766,225 0.71% See Notes to Financial Statements. - 37 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ $ Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments Cash and cash equivalents Receivable for investment securities sold Receivable for shares of beneficial interest sold Dividends and interest receivable Receivable from Investment Manager  Prepaid expenses Total Assets LIABILITIES: Payable for investment securities purchased Payable for shares of beneficial interest redeemed Accrued investment advisory fees Accrued transfer agent fees Accrued distribution fees Accrued administrative fees Accrued shareholder servicing fees Accrued shareholder administrative fees Accrued other expenses Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) Undistributed net investment income Undistributed net realized gain Net unrealized appreciation on investments NET ASSETS $ $ * Identified cost $ $ ** Identified cost $ $ See Notes to Financial Statements. - 38 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) (Continued) Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund NET ASSETS BY CLASS: Class A $ — $ 22,874,431 Class C $ — $ 3,797,031 Class I $ 3,233,044,112 $ 17,041,690 Class R $ 620,852,481 $ — Class Z $ — $ 2,110,001 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A — 963,190 Class C — 162,693 Class I 115,613,284 715,116 Class R 24,088,281 — Class Z — 88,015 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ — $ 23.75 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ — $ 25.06 Class C — Net Asset Value Per Share Class C $ — $ 23.34 Class I — Net Asset Value Per Share Class I and Class I $ 27.96 $ 23.83 Class R — Net Asset Value Per Share Class R and Class R $ 25.77 $ — Class Z — Net Asset Value Per Share Class Z $ — $ 23.97 See Notes to Financial Statements. - 39 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 148,446,904 $ 524,591,079 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 1,928,115 1,951,753 Cash and cash equivalents 2,574,410 9,423,298 Receivable for investment securities sold 6,331,209 821,467 Receivable for shares of beneficial interest sold 383,702 980,144 Dividends and interest receivable 36,692 31,855 Prepaid expenses 18,997 64,838 Total Assets 159,720,029 537,864,434 LIABILITIES: Payable for investment securities purchased 5,594,157 9,285,818 Payable for shares of beneficial interest redeemed 217,874 1,439,510 Accrued investment advisory fees 98,419 381,994 Accrued transfer agent fees 61,724 262,139 Accrued distribution fees 8,632 10,457 Accrued administrative fees 3,561 12,969 Accrued shareholder servicing fees 32,375 117,900 Accrued shareholder administrative fees 1,295 4,716 Accrued other expenses 86,242 140,962 Total Liabilities 6,104,279 11,656,465 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 421,576,311 375,668,262 Undistributed net investment income (accumulated loss) (916,744) (8,976,369) Undistributed net realized gain (accumulated realized loss) (282,966,072) 98,358,002 Net unrealized appreciation on investments 15,922,255 61,158,074 NET ASSETS $ $ * Identified cost $ 132,484,353 $ 463,433,004 ** Identified cost $ 1,968,412 $ 1,951,753 See Notes to Financial Statements. - 40 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund NET ASSETS BY CLASS: Class I $ 133,062,269 $ 502,344,228 Class R $ 20,553,481 $ 23,863,741 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class I 5,592,197 20,740,026 Class R 926,291 1,085,043 NET ASSET VALUE PER SHARE: Class I — Net Asset Value Per Share Class I and Class I $ 23.79 $ 24.22 Class R — Net Asset Value Per Share Class R and Class R $ 22.19 $ 21.99 See Notes to Financial Statements. - 41 - THE ALGER INSTITUTIONAL FUNDS Statement of Operations For the six months ended April 30, 2015 (Unaudited) Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund INCOME: Dividends (net of foreign withholding taxes*) $ $ Interest Total Income EXPENSES: Advisory fees  Note 3(a) Distribution fees  Note 3(c) Class A  Class C  Class R  Shareholder servicing fees  Note 3(j) Shareholder administrative fees  Note 3(f) Administration fees  Note 3(b) Custodian fees Interest expenses  15 Transfer agent fees and expenses  Note 3(f) Printing fees Professional fees Registration fees Trustee fees  Note 3(g) Fund accounting fees Miscellaneous Total Expenses Less, expense reimbursements/waivers  Note 3(a)  Net Expenses NET INVESTMENT INCOME (LOSS) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain on investments and purchased options Net realized gain on redemption-in-kind  Net realized (loss) on foreign currency transactions  Net change in unrealized appreciation (depreciation) on investments, optionsand foreign currency Net realized and unrealized gain on investments, options, and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ $ 15 See Notes to Financial Statements. - 42 - THE ALGER INSTITUTIONAL FUNDS Statement of Operations For the six months ended April 30, 2015 (Unaudited) (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund INCOME: Dividends (net of foreign withholding taxes*) $ 605,020 $ 1,369,065 Interest 487 1,145 Total Income 605,507 1,370,210 EXPENSES: Advisory fees — Note 3(a) 581,349 2,489,133 Distribution fees — Note 3(c) Class R 52,514 68,737 Shareholder servicing fees — Note 3(j) 191,233 768,251 Shareholder administrative fees — Note 3(f) 7,649 30,730 Administration fees — Note 3(b) 21,035 84,507 Custodian fees 40,102 39,820 Interest expenses 22 6,507 Transfer agent fees and expenses — Note 3(f) 43,711 191,555 Printing fees 9,050 30,875 Professional fees 28,786 32,265 Registration fees 2,145 55,772 Trustee fees — Note 3(g) 5,946 11,735 Fund accounting fees 7,074 39,395 Miscellaneous 8,223 37,430 Total Expenses 998,839 3,886,712 NET INVESTMENT LOSS (393,332) (2,516,502) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain on investments and purchased options 3,107,030 101,072,223 Net realized (loss) on foreign currency transactions (2,896) — Net realized (loss) on options written (85,144) — Net change in unrealized appreciation (depreciation) on investments, optionsand foreign currency 8,013,110 (64,242,523) Net change in unrealized (depreciation) on written options (48,165) — Net realized and unrealized gain on investments, options, and foreign currency 10,983,935 36,829,700 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ 295 $ — See Notes to Financial Statements. - 43 - THE ALGER INSTITUTIONAL FUNDS Statement of Changes in Net Assets(Unaudited) Alger Capital Appreciation Institutional Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment loss $ (1,946,373) $ (4,324,715) Net realized gain on investments, options and foreign currency 182,033,722 378,982,949 Net change in unrealized appreciation on investments, options and foreign currency 60,188,836 56,693,910 Net increase in net assets resulting from operations 240,276,185 431,352,144 Dividends and distributions to shareholders from: Net investment income: Class I — (596,123) Net realized gains: Class I (321,833,735) (238,827,929) Class R (64,146,416) (56,924,364) Total dividends and distributions to shareholders (385,980,151) (296,348,416) Increase (decrease) from shares of beneficial interest transactions: Class I 794,611,730 481,567,857 Class R 119,495,255 68,067,671 Net increase from shares of beneficial interest transactions — Note 6(a) 914,106,985 549,635,528 Total increase 768,403,019 684,639,256 Net Assets: Beginning of period 3,085,493,574 2,400,854,318 END OF PERIOD $ $ Undistributed net investment income $ 2,912,344 $ 575,998 See Notes to Financial Statements. - 44 - THE ALGER INSTITUTIONAL FUNDS Statement of Changes in Net Assets(Unaudited) (Continued) Alger Capital Appreciation Focus Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment income (loss) $ $ Net realized gain on investments, options and foreign currency Net change in unrealized depreciation on investments, options and foreign currency Net increase in net assets resulting from operations Increase (decrease) from shares of beneficial interest transactions: Class A Class C Class I Class R  Class Z Net increase from shares of beneficial interest transactions  Note 6(a) Redemption Fees: Class A 48 Total Redemption Fees  Note 6(b) 48 Total increase Net Assets: Beginning of period END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ $ See Notes to Financial Statements. - 45 - THE ALGER INSTITUTIONAL FUNDS Statement of Changes in Net Assets(Unaudited) (Continued) Alger Mid Cap Growth Institutional Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment loss $ $ Net realized gain on investments, options and foreign currency Net change in unrealized appreciation (depreciation) on investments, options and foreign currency Net increase in net assets resulting from operations Increase (decrease) from shares of beneficial interest transactions: Class I Class R Net decrease from shares of beneficial interest transactions  Note 6(a) Total decrease Net Assets: Beginning of period END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ $ See Notes to Financial Statements. - 46 - THE ALGER INSTITUTIONAL FUNDS Statement of Changes in Net Assets(Unaudited) (Continued) Alger Small Cap Growth Institutional Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment loss $ $ Net realized gain on investments, options and foreign currency Net change in unrealized depreciation on investments, options and foreign currency Net increase in net assets resulting from operations Dividends and distributions to shareholders from: Net realized gains: Class I Class R Total dividends and distributions to shareholders Increase (decrease) from shares of beneficial interest transactions: Class I Class R Net decrease from shares of beneficial interest transactions  Note 6(a) Total decrease Net Assets: Beginning of period END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ $ See Notes to Financial Statements. - 47 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Institutional Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 29.34 $ 28.21 $ 22.85 $ 20.88 $ 19.28 $ 16.41 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) – (0.02) 0.16 0.09 (0.01) – Net realized and unrealized gain on investments 1.92 4.57 6.21 2.64 1.61 2.90 Total from investment operations 1.92 4.55 6.37 2.73 1.60 2.90 Dividends from net investment income – (0.01) (0.17) – – (0.03) Distributions from net realized gains (3.30) (3.41) (0.84) (0.76) – – Net asset value, end of period $ 27.96 $ 29.34 $ 28.21 $ 22.85 $ 20.88 $ 19.28 Total return 6.97% 17.63% 29.02% 13.70% 8.30% 17.70% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $3,233,044 $2,555,737 $1,958,405 $1,470,078 $1,041,609 $ 809,468 Ratio of gross expenses to average net assets 1.11% 1.16% 1.19% 1.19% 1.17% 1.17% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.11% 1.16% 1.19% 1.19% 1.17% 1.17% Ratio of net investment income (loss) to average net assets (0.03)% (0.07)% 0.65% 0.41% (0.04)% (0.02)% Portfolio turnover rate 62.75%(iii) 136.20%(iv) 124.43% 137.16% 153.30% 209.52% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount excludes redemption in kind transaction of $57,904,959. Please see note 6 to the financial statements. (iv) Amount excludes redemption in kind transaction of $71,436,408. Please see note 6 to the financial statements. - 48 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Institutional Fund Class R Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 27.35 $ 26.63 $ 21.76 $ 20.01 $ 18.57 $ 15.86 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.07) (0.14) 0.04 (0.02) (0.11) (0.10) Net realized and unrealized gain on investments 1.79 4.27 5.87 2.53 1.55 2.81 Total from investment operations 1.72 4.13 5.91 2.51 1.44 2.71 Dividends from net investment income – – (0.20) – – – Distributions from net realized gains (3.30) (3.41) (0.84) (0.76) – – Net asset value, end of period $ 25.77 $ 27.35 $ 26.63 $ 21.76 $ 20.01 $ 18.57 Total return 6.72% 17.04% 28.35% 13.20% 7.80% 17.10% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 620,853 $ 529,757 $ 442,449 $ 347,634 $ 227,260 $ 171,344 Ratio of gross expenses to average net assets 1.61% 1.64% 1.69% 1.69% 1.68% 1.67% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.61% 1.64% 1.69% 1.69% 1.68% 1.67% Ratio of net investment income (loss) to average net assets (0.53)% (0.55)% 0.17% (0.09)% (0.56)% (0.55)% Portfolio turnover rate 62.75%(iii) 136.20%(iv) 124.43% 137.16% 153.30% 209.52% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount excludes redemption in kind transaction of $57,904,959. Please see note 6 to the financial statements. (iv) Amount excludes redemption in kind transaction of $71,436,408. Please see note 6 to the financial statements. - 49 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class A From 12/31/2012 Six ended months Year ended (commencement o f operations) to 4/30/2015 (i) 10/31/2014 10/31/2013 (ii) Net asset value, beginning of period $ 22.01 $ 18.69 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (iii) 0.01 (0.04) (0.01) Net realized and unrealized gain on investments 1.73 3.36 4.00 Total from investment operations 1.74 3.32 3.99 Net asset value, end of period $ 23.75 $ 22.01 $ 18.69 Total return (iv) 7.91% 17.76% 27.14% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 22,874 $ 5,158 $ 3,496 Ratio of gross expenses to average net assets 1.52% 2.38% 2.49% Ratio of expense reimbursements to average net assets (0.22)% (1.08)% (1.19)% Ratio of net expenses to average net assets 1.30% 1.30% 1.30% Ratio of net investment income (loss) to average net assets 0.11% (0.19)% (0.09)% Portfolio turnover rate 90.15% 153.69% 166.61% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 50 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class C From 12/31/2012 Six ended months Year ended (commencement o f operations) to 4/30/2015 (i) 10/31/2014 10/31/2013 (ii) Net asset value, beginning of period $ 21.71 $ 18.58 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.07) (0.19) (0.11) Net realized and unrealized gain on investments 1.70 3.32 3.99 Total from investment operations 1.63 3.13 3.88 Net asset value, end of period $ 23.34 $ 21.71 $ 18.58 Total return (iv) 7.51% 16.85% 26.39% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 3,797 $ 2,635 $ 1,913 Ratio of gross expenses to average net assets 2.31% 3.14% 3.27% Ratio of expense reimbursements to average net assets (0.26)% (1.09)% (1.22)% Ratio of net expenses to average net assets 2.05% 2.05% 2.05% Ratio of net investment income (loss) to average net assets (0.64)% (0.94)% (0.83)% Portfolio turnover rate 90.15% 153.69% 166.61% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 51 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 22.07 $ 18.72 $ 14.53 $ 13.75 $ 13.03 $ 11.17 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) 0.02 (0.01) 0.15 (0.03) (0.04) 0.07 Net realized and unrealized gain on investments 1.74 3.36 4.04 0.81 0.86 1.83 Total from investment operations 1.76 3.35 4.19 0.78 0.82 1.90 Dividends from net investment income – (0.10) (0.04) Net asset value, end of period $ 23.83 $ 22.07 $ 18.72 $ 14.53 $ 13.75 $ 13.03 Total return (iii) 7.97% 17.90% 28.84% 5.70% 6.30% 17.10% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 17,042 $ 12,897 $ 8,684 $ 15,101 $ 16,294 $ 22,961 Ratio of gross expenses to average net assets 1.55% 2.36% 2.32% 1.83% 1.69% 1.36% Ratio of expense reimbursements to average net assets (0.40)% (1.21)% (0.94)% – – – Ratio of net expenses to average net assets 1.15% 1.15% 1.38% 1.83% 1.69% 1.36% Ratio of net investment income (loss) to average net assets 0.20% (0.04)% 0.95% (0.22)% (0.27)% 0.56% Portfolio turnover rate 90.15% 153.69% 166.61% 153.72% 57.74% 58.73% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 52 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class Z From 12/31/2012 Six ended months Year ended (commencement o f operations) to 4/30/2015 (i) 10/31/2014 10/31/2013 (ii) Net asset value, beginning of period $ 22.17 $ 18.75 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.06 0.05 0.04 Net realized and unrealized gain on investments 1.74 3.37 4.01 Total from investment operations 1.80 3.42 4.05 Net asset value, end of period $ 23.97 $ 22.17 $ 18.75 Total return (iv) 8.12% 18.24% 27.55% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 2,110 $ 1,262 $ 128 Ratio of gross expenses to average net assets 1.64% 4.78% 10.11% Ratio of expense reimbursements to average net assets (0.75)% (3.89)% (9.22)% Ratio of net expenses to average net assets 0.89% 0.89% 0.89% Ratio of net investment income (loss) to average net assets 0.50% 0.23% 0.32% Portfolio turnover rate 90.15% 153.69% 166.61% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 53 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Institutional Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 22.18 $ 19.43 $ 14.59 $ 13.50 $ 13.11 $ 10.68 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.05) (0.07) (0.03) – (0.10) 0.01 Net realized and unrealized gain on investments 1.66 2.82 4.91 1.09 0.52 2.42 Total from investment operations 1.61 2.75 4.88 1.09 0.42 2.43 Dividends from net investment income – – (0.04) – (0.03) – Net asset value, end of period $ 23.79 $ 22.18 $ 19.43 $ 14.59 $ 13.50 $ 13.11 Total return 7.30% 14.15% 33.41% 8.10% 3.30% 22.80% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 133,062 $ 132,426 $ 157,391 $ 182,087 $ 317,893 $ 737,099 Ratio of gross expenses to average net assets 1.23% 1.30% 1.29% 1.23% 1.18% 1.12% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.23% 1.30% 1.29% 1.23% 1.18% 1.12% Ratio of net investment income (loss) to average net assets (0.44)% (0.32)% (0.19)% 0.02% (0.69)% 0.07% Portfolio turnover rate 67.50% 192.15% 153.89% 232.99% 233.50% 193.69% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 54 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Institutional Fund Class R Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 20.74 $ 18.26 $ 13.81 $ 12.85 $ 12.51 $ 10.24 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.10) (0.16) (0.11) (0.07) (0.17) (0.05) Net realized and unrealized gain on investments 1.55 2.64 4.63 1.03 0.51 2.32 Total from investment operations 1.45 2.48 4.52 0.96 0.34 2.27 Dividends from net investment income – – (0.07) – – – Net asset value, end of period $ 22.19 $ 20.74 $ 18.26 $ 13.81 $ 12.85 $ 12.51 Total return 6.99% 13.58% 32.83% 7.50% 2.70% 22.20% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 20,554 $ 21,953 $ 23,599 $ 26,661 $ 34,795 $ 50,016 Ratio of gross expenses to average net assets 1.76% 1.80% 1.79% 1.76% 1.74% 1.65% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.76% 1.80% 1.79% 1.76% 1.74% 1.65% Ratio of net investment income (loss) to average net assets (0.97)% (0.82)% (0.69)% (0.50)% (1.24)% (0.46)% Portfolio turnover rate 67.50% 192.15% 153.89% 232.99% 233.50% 193.69% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 55 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Institutional Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 28.14 $ 33.48 $ 28.16 $ 26.99 $ 25.28 $ 19.90 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.10) (0.20) (0.11) (0.15) (0.26) (0.22) Net realized and unrealized gain on investments 1.44 0.60 8.66 2.45 1.97 5.60 Total from investment operations 1.34 0.40 8.55 2.30 1.71 5.38 Distributions from net realized gains (5.26) (5.74) (3.23) (1.13) – – Net asset value, end of period $ 24.22 $ 28.14 $ 33.48 $ 28.16 $ 26.99 $ 25.28 Total return 5.41% 1.21% 33.71% 8.93% 6.80% 27.00% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 502,344 $ 659,692 $ 936,554 $ 929,237 $1,119,966 $1,104,866 Ratio of gross expenses to average net assets 1.24% 1.24% 1.25% 1.23% 1.18% 1.23% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.24% 1.24% 1.25% 1.23% 1.18% 1.23% Ratio of net investment income (loss) to average net assets (0.80)% (0.70)% (0.38)% (0.54)% (0.94)% (0.94)% Portfolio turnover rate 69.31% 84.10% 77.38% 72.43% 70.57% 61.40% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 56 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Institutional Fund Class R Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 26.08 $ 31.58 $ 26.85 $ 25.91 $ 24.39 $ 19.30 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.15) (0.32) (0.23) (0.28) (0.40) (0.31) Net realized and unrealized gain on investments 1.32 0.56 8.19 2.35 1.92 5.40 Total from investment operations 1.17 0.24 7.96 2.07 1.52 5.09 Distributions from net realized gains (5.26) (5.74) (3.23) (1.13) – – Net asset value, end of period $ 21.99 $ 26.08 $ 31.58 $ 26.85 $ 25.91 $ 24.39 Total return 5.19% 0.74% 33.05% 8.40% 6.20% 26.40% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 23,864 $ 31,062 $ 41,022 $ 47,507 $ 62,211 $ 68,071 Ratio of gross expenses to average net assets 1.72% 1.72% 1.73% 1.73% 1.71% 1.69% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.72% 1.72% 1.73% 1.73% 1.71% 1.69% Ratio of net investment income (loss) to average net assets (1.28)% (1.18)% (0.83)% (1.05)% (1.47)% (1.40)% Portfolio turnover rate 69.31% 84.10% 77.38% 72.43% 70.57% 61.40% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 57 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1  General: The Alger Institutional Funds (the Trust) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financia Services  Investment Companies. The Trust operates as a series company and currently offers an unlimited number of shares of beneficial interest in four funds  Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund (collectively, the Funds or individually, each a Fund). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I, R and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the cost of its transfer agency and sub-transfer agency services, and each of Classes A, C and R bears the cost of its plan of distribution. NOTE 2  Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the NYSE) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. - 58 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820  Fair Value Measurements and Disclosures (ASC 820) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below.  Level 1  quoted prices in active markets for identical investments  Level 2  significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The Funds valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (EBITDA) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a - 59 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) companys financial statements, from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (Committee) established by the Trusts Board of Trustees (Board) and comprised of representatives of the Trusts investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a securitys fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. (c) Securities Transactions and Investment Income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. (d) Foreign Currency Translations: The books and records of the Funds are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statement of Operations. (e) Option Contracts: When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less - 60 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Fund has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Fund. The Fund as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Funds may also purchase put and call options. Each Fund pays a premium which is included in the Funds accompanying Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Funds may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Funds total assets, as defined in its prospectuses. The Funds earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Funds may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Funds are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Funds. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of April 30, 2015. (g) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Funds on the ex-dividend date. Dividends from net investment income and distributions from net realized gains are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of a Funds distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of - 61 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at fiscal year end and have no impact on the net asset values of the Funds and are designed to present each Fund’s capital accounts on a tax basis. (h) Federal Income Taxes: It is each Fund’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Funds maintain such compliance, no federal income tax provision is required. Each Fund is treated as a separate entity for the purpose of determining such compliance. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Funds to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Funds file income tax returns in the U.S., as well as New York State and New York City. The statute of limitations on the Funds’ tax returns remains open for the tax years 2011-2014 and the intermediary period through April 30, 2015. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Trust accounts separately for the assets, liabilities and operations of each Fund. Expenses directly attributable to each Fund are charged to that Fund’s operations; expenses which are applicable to all Funds are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of each Fund are allocated among the Fund’s classes based on relative net assets, with the exception of distribution fees, transfer agency fees, and shareholder servicing and related fees. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from those estimates. These unaudited interim financial statements reflect all adjustments which are, in the opinion of management, necessary to present a fair statement of results for the interim period. All such adjustments are of normal recurring nature. NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the six months ended April 30, 2015, is set forth below under the heading “Actual Rate.” Tier 1 Tier 2 Tier 3 Actual Rate Alger Capital Appreciation Institutional Fund (a) 0.810% 0.650% 0.600% 0.740% Alger Capital Appreciation Focus Fund (b) 0.710 0.600 — 0.710 - 62 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Tier 1 Tier 2 Tier 3 Actual Rate Alger Mid Cap Growth Institutional Fund (b) 0.760 0.700 — 0.760 Alger Small Cap Growth Institutional Fund (b) 0.810 0.750 — 0.810 (a) Tier 1 rate is paid on assets up to $2 billion, Tier 2 rate is paid on assets between $2 to $4 billion, and Tier 3 rate is paid on assets in excess of $4 billion. (b) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. Alger Management has established expense caps for the Alger Capital Appreciation Focus Fund Class A, Class C, Class I and Class Z shares, effective through February 28, 2016, whereby it reimburses the share classes if annualized operating expenses (excluding interest, taxes, brokerage, dividend expenses and extraordinary expenses) exceed the rates, based on average daily net assets, listed below: FEES WAIVED / REIMBURSED FOR THE SIX MONTHS CLASS ENDED A C I Z APRIL 30, 2015 Alger Capital Appreciation Focus Fund 1.30% 2.05% 1.15% 0.89% $ 65,493 (b) Administration Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of each Fund at the annual rate of 0.0275%. (c) Distribution Fees: Class A Shares: The Trust has adopted a Distribution Plan pursuant to which Class A shares of Alger Capital Appreciation Focus Fund pay Fred Alger & Company, Incorporated, the Fund’s distributor (the “Distributor” or “Alger Inc.”) and an affiliate of Alger Management, a fee at the annual rate of 0.25% of the respective average daily net assets of the Class A shares of the Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing the Class A shares. The fees paid may be more or less than the expenses incurred by Alger Inc. Class C Shares: The Trust has adopted a Distribution Plan pursuant to which Class C shares of Alger Capital Appreciation Focus Fund pay Alger Inc. a fee at the annual rate of 1% of the average daily net assets of the Class C shares of the Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing the Class C shares. The fees paid may be more or less than the expenses incurred by Alger Inc. Class R Shares: The Trust has adopted a Distribution Plan pursuant to which Class R shares of each Fund issuing such shares pay Alger Inc. a fee at the annual rate of 0.50% of the respective average daily net assets of the Class R shares of the designated Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing the Class R shares. The fees paid may be more or less than the expenses incurred by the Distributor. (d) Sales Charges: Purchases and sales of shares of the Alger Capital Appreciation Focus Fund may be subject to initial sales charges or contingent deferred sales charges. The - 63 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) contingent deferred sales charges are used by Alger Inc. to offset distribution expenses previously incurred. Sales charges do not represent expenses of the Trust. For the six months ended April 30, 2015, there were no initial sales charges or contingent deferred sales charges imposed. (e) Brokerage Commissions: During the six months ended April 30, 2015, the Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund paid Alger Inc. commissions of $725,249, $10,650, $33,829 and $152,834, respectively, in connection with securities transactions. (f) Shareholder Administrative Fees: The Trust has entered into a shareholder administrative services agreement with Alger Management to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Funds compensate Alger Management at the annual rate of 0.0165% of their respective average daily net assets for the Class A and Class C shares and 0.01% of the daily net assets of the Class I, Class R and Class Z shares for these services. Alger Management makes payments to intermediaries that provide sub-accounting services to omnibus accounts invested in the Funds. A portion of the fees paid by Alger Management to intermediaries that provide sub-accounting services are charged back to the appropriate Fund, subject to certain limitations, as approved by the Trusts Board of Trustees. For the six months ended April 30, 2015, Alger Management charged back to the Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund, and Alger Small Cap Growth Institutional Fund, $490,943, $3,266, $31,719 and $143,034, respectively, for these services, which are included in the transfer agent fees and expenses in the accompanying Statements of Operations. (g) Trustee Fees: From November 1, 2014 through February 28, 2015, the Fund paid each trustee who is not affiliated with Alger Management or its affiliates $950 for each meeting attended, to a maximum of $3,800 per annum, plus travel expenses incurred for attending the meeting. The Chairman of the Board received an additional annual fee of $24,300 which was paid, pro rata, by all U.S.-registered funds managed by Alger Management. Additionally, each member of the Funds audit committee received $81 from the Fund for each audit committee meeting attended, to a maximum of $324 per annum. Effective March 1, 2015, each Independent Trustee receives a fee of $25,875 for each meeting attended, to a maximum of $103,500 per annum, paid pro rata by each Fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees receives an additional compensation of $24,300 per annum paid pro rata by each fund in the Alger Fund Complex. Additional, each member of the Audit Committee receives a fee of $2,500 for each meeting attended to a maximum of $10,000 per annum, paid pro rata by each Fund in the Alger Fund Complex. (h) Interfund Loans: The Funds, along with other funds advised by Alger Management, may borrow money from and lend money to each other for temporary or emergency purposes. - 64 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) To the extent permitted under its investment restrictions, each fund may lend uninvested cash in an amount up to 15% of its net assets to other funds. If a fund has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the fund’s total assets, such fund will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the funds. There were no interfund loans outstanding as of April 30, 2015. During the six months ended April 30, 2015, Alger Small Cap Institutional Fund incurred interest expense of $6,326 in connection with interfund loans. (i) Other Transactions With Affiliates: Certain officers of the Trust are directors and officers of Alger Management and the Distributor. At April 30, 2015, Alger Management and its affiliates owned the following shares: SHARE CLASS A C I R Z Alger Capital Appreciation Focus Fund 35,327 6,803 — — 6,803 (j) Shareholder Servicing Fees: The Trust has entered into a shareholder servicing agreement with Alger Inc. whereby Alger Inc. provides Class I shares and Class R shares of the Trust with ongoing servicing of shareholder accounts. As compensation for such services, the Class I shares and Class R shares of each Fund pay Alger Inc. a monthly fee at an annual rate of 0.25% of the value of the average daily net assets of those classes. The fees paid may be more or less than the expenses incurred by the Distributor. NOTE 4 — Securities Transactions: The following summarizes the securities transactions by the Funds, other than U.S. Government securities, short-term securities, purchased options and short sales, for the six months ended April 30, 2015: PURCHASES SALES Alger Capital Appreciation Institutional Fund $2,727,392,066 $2,172,248,527 Alger Capital Appreciation Focus Fund 54,443,420 34,550,759 Alger Mid Cap Growth Institutional Fund 101,403,328 112,525,070 Alger Small Cap Growth Institutional Fund 425,199,356 613,232,994 Written call and put options activity for the six months ended April 30, 2015, was as follows: NUMBER OF PREMIUMS CONTRACTS RECEIVED Alger Mid Cap Growth Institutional Fund Put Options outstanding at October 31, 2014 620 $ 210,252 Put Options written 1,526 289,886 Put Options closed (1,156) (332,797) Put Options expired (808) (107,051) Put Options exercised (182) (60,290) Put Options outstanding at April 30, 2015 — $ — - 65 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NUMBER OF PREMIUMS CONTRACTS RECEIVED Alger Mid Cap Growth Institutional Fund Call Options outstanding at October 31, 2014 1,334 $ 242,484 Call Options written 1,075 274,383 Call Options closed (966) (180,638) Call Options expired (1,079) (200,436) Call Options exercised (364) (135,793) Call Options outstanding at April 30, 2015 — $ — NOTE 5 — Borrowing: The Funds may borrow from their custodian on an uncommitted basis. Each Fund pays the custodian a market rate of interest, generally based upon the London Interbank Offered Rate. The Funds may also borrow from other funds advised by Alger Management, as discussed in Note 3(h). For the six months ended April 30, 2015, the Funds had the following borrowings: AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger Capital Appreciation Focus Fund $ 1,361 2.20% Alger Mid Cap Growth Institutional Fund 1,975 2.19 Alger Small Cap Growth Institutional Fund 1,177,734 1.11 The highest amount borrowed during the six months ended April 30, 2015 for each Fund was as follows: HIGHEST BORROWING Alger Capital Appreciation Focus Fund $ 246,413 Alger Mid Cap Growth Institutional Fund 357,459 Alger Small Cap Growth Institutional Fund 15,673,000 - 66 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 6 — Share Capital: (a) The Trust has an unlimited number of authorized shares of beneficial interest of $.001 par value which are presently divided into four series. Each series is divided into two sep- arate classes, except that the shares of Alger Capital Appreciation Focus Fund are divided into five separate classes. The transactions of shares of beneficial interest were as follows: FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2015 OCTOBER 31, 2014 SHARES AMOUNT SHARES AMOUNT Alger Capital Appreciation Institutional Fund Class I: Shares sold 31,319,369 $ 889,018,460 30,411,968 $ 844,102,786 Dividends reinvested 11,586,846 312,381,372 8,865,721 231,040,701 Shares redeemed (14,411,500) (406,788,102) (21,579,341) (593,575,630) Net increase $ $ Class R: Shares sold 4,571,887 $ 118,442,211 4,691,349 $ 121,232,838 Dividends reinvested 2,422,309 60,291,275 2,185,790 53,333,271 Shares redeemed (2,274,243) (59,238,231) (4,123,182) (106,498,438) Net increase $ $ Alger Capital Appreciation Focus Fund Class A: Shares sold 875,558 $ 19,621,470 129,078 $ 2,642,832 Shares redeemed (146,727) (3,462,056) (81,754) (1,727,529) Net increase $ $ Class C: Shares sold 55,952 $ 1,265,669 33,451 $ 669,390 Shares redeemed (14,658) (332,492) (15,025) (283,516) Net increase $ $ Class I: Shares sold 363,953 $ 8,464,221 285,493 $ 5,688,164 Shares redeemed (233,338) (5,351,255) (165,006) (3,396,574) Net increase $ $ Class R: Shares redeemed — — (154,099) (2,761,004) Net decrease — $ — (154,099) $ Class Z: Shares sold 34,845 $ 791,773 52,938 $ 1,141,459 Shares redeemed (3,747) (86,732) (2,824) (62,504) Net increase $ $ - 67 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2015 OCTOBER 31, 2014 SHARES AMOUNT SHARES AMOUNT Alger Mid Cap Growth Institutional Fund Class I: Shares sold 460,644 $ 10,706,945 795,975 $ 16,728,049 Shares redeemed (837,652) (19,230,120) (2,927,005) (61,349,028) Net decrease (377,008) $ (8,523,175) (2,131,030) $ Class R: Shares sold 94,180 $ 2,040,793 284,243 $ 5,613,397 Shares redeemed (226,269) (4,871,832) (518,496) (10,133,738) Net decrease (132,089) $ (2,831,039) (234,253) $ Alger Small Cap Growth Institutional Fund Class I: Shares sold 1,776,939 $ 43,928,312 5,445,065 $ 157,182,309 Dividends reinvested 4,775,991 111,758,196 5,276,199 148,050,151 Shares redeemed (9,254,726) (230,729,438) (15,248,951) (435,139,194) Net decrease (2,701,796) $ (75,042,930) (4,527,687) $ (129,906,734) Class R: Shares sold 110,696 $ 2,479,663 239,833 $ 6,379,542 Dividends reinvested 259,849 5,532,180 249,059 6,502,925 Shares redeemed (476,533) (10,622,906) (597,008) (15,947,877) Net decrease (105,988) $ (2,611,063) (108,116) $ (b) Redemption Fee: Prior to March 1, 2015, the Alger Capital Appreciation Focus Fund imposed a 2.00% redemption fee on certain Class A and Class C Fund shares redeemed (including shares redeemed by exchange) within 30 days after such shares were acquired. The fees retained by the Fund are included as paid-in capital on the accompanying Statement of Assets and Liabilities. During the six months ended April 30, 2015, redeemed Class I shares of Alger Capital Appreciation Institutional Fund include redemption-in-kind transactions of 1,939,685 valued at $57,904,959. The Fund had realized gains on these transactions of $8,394,724. During the year ended October 31, 2014, shares redeemed for the Class I shares of Alger Capital Appreciation Institutional Fund include redemption-in-kind transactions of 2,746,498 valued at $71,436,408. The Fund had realized gains on these transactions of NOTE 7 — Income Tax Information: At October 31, 2014, the Funds, for federal income tax purposes, had capital loss carryforwards as set forth in the table below. These amounts may be applied against future net realized gains until the earlier of their utilization or expiration. - 68 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Alger Capital Alger Mid Alger Small Appreciation Appreciation Focus Cap Growth Cap Growth Expiration Dates Institutional Fund Fund Institutional Fund Institutional Fund 2017 — $ 2,828,765 $ 285,798,058 — Total — 2,828,765 285,798,058 — Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds after October 31, 2011 will not be subject to expiration. In addition, losses incurred after October 31, 2011 must be utilized prior to the utilization of capital loss carryforwards above. During the year ended October 31, 2014 the Alger Capital Appreciation Focus Fund, and Alger Mid Cap Growth Institutional Fund utilized $3,328,106, and $37,291,592 of their capital loss carryforwards, respectively. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, 988 currency transactions, nondeductible expenses on dividends sold short, the tax treatment of partnerships investments, the realization of unrealized appreciation of passive foreign investment companies, and return of capital from real estate investment trust investments. NOTE 8 — Fair Value Measurements The following is a summary of the inputs used as of April 30, 2015 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 613,808,989 $ 613,749,153 — $ 59,836 Consumer Staples 238,420,322 238,420,322 — — Energy 180,180,562 180,180,562 — — Financials 203,850,212 203,850,212 — — Health Care 707,132,270 707,132,270 — — Industrials 370,037,006 370,037,006 — — Information Technology 1,176,598,5331,174,899,030 — 1,699,503 Materials 88,007,754 88,007,754 — — Telecommunication Services 54,660,510 54,660,510 — — Utilities 27,844,794 27,844,794 — — TOTAL COMMON STOCKS $ 3,660,540,952 $ 3,658,781,613 — $ - 69 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 MASTER LIMITED PARTNERSHIP Financials 100,993,997 100,993,997 — — PREFERRED STOCKS Consumer Discretionary 1,716,227 — — 1,716,227 Health Care 4,912,820 — — 4,912,820 Information Technology 7,834,139 — — 7,834,139 TOTAL PREFERRED STOCKS $ — — $ TOTAL INVESTMENTS IN SECURITIES $ 3,775,998,135 $ 3,759,775,610 — $ Alger Capital Appreciation Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 6,404,058 $ 6,404,058 — — Consumer Staples 821,128 821,128 — — Energy 1,909,968 1,909,968 — — Financials 2,846,515 2,846,515 — — Health Care 8,093,389 8,093,389 — — Industrials 3,379,795 3,379,795 — — Information Technology 13,563,377 13,563,377 — — Materials 1,229,658 1,229,658 — — Telecommunication Services 546,399 546,399 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Energy 1,001,490 1,001,490 — — Financials 2,383,053 2,383,053 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Health Care 345,713 — — 345,713 REAL ESTATE INVESTMENT TRUST Financials 941,383 941,383 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 70 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 36,047,633 $ 36,043,347 — $ 4,286 Consumer Staples 4,974,896 4,974,896 — — Energy 5,881,336 5,881,336 — — Financials 8,324,221 8,324,221 — — Health Care 20,314,429 20,314,429 — — Industrials 22,093,405 22,093,405 — — Information Technology 36,122,443 36,034,094 — 88,349 Materials 5,030,029 5,030,029 — — Telecommunication Services 3,752,892 3,752,892 — — Utilities 1,320,302 1,320,302 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Consumer Discretionary 106,465 — — 106,465 Health Care 2,151,236 — — 2,151,236 Information Technology 407,239 — — 407,239 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 3,848,493 3,848,493 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 69,454,583 $ 69,454,583 — — Consumer Staples 10,269,795 10,269,795 — — Energy 15,229,147 15,229,147 — — Financials 21,675,563 21,675,563 — — Health Care 134,530,894 134,530,894 — — Industrials 49,150,918 49,150,918 — — Information Technology 190,019,484 190,019,484 — — Materials 16,929,176 16,929,176 — — Utilities 3,848,246 3,848,246 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 3,766,225 — — 3,766,225 REAL ESTATE INVESTMENT TRUST Financials 11,668,801 11,668,801 — — RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 71 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases  Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ Alger Capital Appreciation Institutional Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases  Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ - 72 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Focus Fund Preferred Stocks Opening balance at November 1, 2014 $  Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases and sales  Purchases Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $  FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases  Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ - 73 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ The following table provides quantitative information about our Level 3 fair value measurements of our investments as of April 30, 2015. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 74 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fair Value Valuation Unobservable April 30, 2015 Methodology Input Input Alger Capital Appreciation Institutional Fund Common Stocks $ 1,699,503 Income Discount Rate 10% Approach Common Stocks Income Discount Rate 40% Approach Preferred Stocks Income Discount Rate 10% Approach Preferred Stocks Income Discount Rate 40% Approach Alger Capital Appreciation Focus Fund Common Stocks $ 345,713 Income Discount Rate 12% Approach Alger Mid Cap Growth Institutional Fund Common Stocks $ 88,349 Income DiscountRate 10% Approach Common Stocks Income Discount Rate 40% Approach Preferred Stocks Income Discount Rate 10% Approach Preferred Stocks Income Discount Rate 12% Approach Preferred Stocks Income Discount Rate 15% Approach Preferred Stocks Income Discount Rate 40% Approach Fair Value Valuation Unobservable April 30, 2015 Methodology Input Input Alger Small Cap Growth Institutional Fund Preferred Stocks $ 1,814,472 Income Discount Rate 10% Approach Preferred Stocks Income Discount Rate 12% Approach Preferred Stocks Income Discount Rate 15% Approach The significant unobservable inputs used in the fair value measurement of the companys securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On April 30, 2015 there were no transfers of securities between Level 1 and Level 2. Certain of the Funds assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of April 30, 2015, such assets are categorized within the disclosure hierarchy as follows: - 75 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash and Cash equivalents: Alger Capital Appreciation Institutional Fund $ 50,336,250 $ 50,336,250 — — Alger Capital Appreciation Focus Fund 1,846,563 1,846,563 — — Alger Mid Cap Growth Institutional Fund 2,574,410 2,574,410 — — Alger Small Cap Growth Institutional Fund 9,423,298 9,423,298 — — Total $ 64,180,521 $ 64,180,521 — — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the six months ended April 30, 2015, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no open derivative instruments as of April 30, 2015. For the six months ended April 30, 2015, Alger Mid Cap Growth Institutional Fund had option purchases of $1,276,338 and option sales of $918,270. The effect of derivative instruments on the accompanying Statement of Operations for the six months ended April 30, 2015 is as follows: - 76 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NET REALIZED GAIN ON INVESTMENTS, OPTIONS Alger Mid Cap Growth Institutional Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ 96,674 Written Options (85,144) Total $ 11,530 NET CHANGE IN UNREALIZED APPRECIATION ON INVESTMENTS, OPTIONS Alger Mid Cap Growth Institutional Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ 48,587 Written Options (48,165) Total $ 422 NOTE 10 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the six months ended April 30, 2015. Purchase and sale transactions and dividend income earned during the period were as follows: Shares/Par Shares/Par at at Realized October 31, Purchases/ Sales/ April Dividend Gain Value at Security ConversionConversion 30, 2015 Income (Loss) April Alger Capital Appreciation Institutional Fund Common Stocks Choicestream, Inc.* 124,658 – – 124,658 – – $59,836 Preferred Stocks Choicestream, Inc.* 3,575,473 – – 3,575,473 – – 1,716,227 Alger Capital Appreciation Focus Fund Preferred Stocks Prosetta Biosciences, Inc.* – 76,825 – 76,825 – – 345,713 - 77 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares/Par Shares/Par at at Realized Valueat October 31,Purchases/ Sales/ April Dividend Gain April Security Conversion Conversion 30, 2015 Income (Loss) 30, 2015 Alger Mid Cap Growth Institutional Fund Common Stocks Choicestream, Inc.* 8,930 – – 8,930 – – 4,286 Preferred Stocks Choicestream, Inc.* 221,801 – – 221,801 – – 106,465 Prosetta Biosciences, Inc.* – 166,009 – 166,009 – – 747,041 Tolero Pharmaceuticals, Inc.* 354,870 – – 354,870 – – 1,070,323 Alger Small Cap Growth Institutional Fund Preferred Stocks Prosetta Biosciences, Inc.* – 133,263 – 133,263 – – 599,684 Tolero Pharmaceuticals, Inc.* 448,284 – – 448,284 – – 1,352,069 * Non-income producing security. NOTE 11 — Subsequent Events: Management of each Fund has evaluated events that have occurred subsequent to April 30, 2015 through the issuance date of the Financial Statements. No such events have been identified which require recognition and/or disclosure. - 78 - ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Fund, you incur two types of costs: transaction costs, if applicable, including sales charges (loads) and redemption fees; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting November 1, 2014 and ending April 30, 2015. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid during the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) and redemption fees. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 79 - ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Beginning Ending Paid During For the Account Account the Six Months Six Months Value Value Ended Ended November 1, 2014 April 30, 2015 April 30, 2015 (a) April 30, 2015 (b) Alger Capital Appreciation Institutional Fund Class I Actual $ 1,000.00 $ 1,069.67 $ 5.70 1.11% Hypothetical (c) 1,000.00 1,019.29 5.56 1.11 Class R Actual 1,000.00 1,067.21 8.25 1.61 Hypothetical (c) 1,000.00 1,016.81 8.05 1.61 Alger Capital Appreciation Focus Fund Class A Actual $ 1,000.00 $ 1,079.06 $ 6.70 1.30% Hypothetical (c) 1,000.00 1,018.35 6.51 1.30 Class C Actual 1,000.00 1,075.08 10.55 2.05 Hypothetical (c) 1,000.00 1,014.63 10.24 2.05 Class I Actual 1,000.00 1,079.75 5.93 1.15 Hypothetical (c) 1,000.00 1,019.09 5.76 1.15 Class Z Actual 1,000.00 1,081.19 4.59 0.89 Hypothetical (c) 1,000.00 1,020.38 4.46 0.89 Alger Mid Cap Growth Institutional Fund Class I Actual $ 1,000.00 $ 1,073.04 $ 6.32 1.23% Hypothetical (c) 1,000.00 1,018.70 6.16 1.23 Class R Actual 1,000.00 1,069.91 9.03 1.76 Hypothetical (c) 1,000.00 1,016.07 8.80 1.76 Alger Small Cap Growth Institutional Fund Class I Actual $ 1,000.00 $ 1,054.06 $ 6.37 1.24% Hypothetical (c) 1,000.00 1,018.60 6.26 1.24 Class R Actual 1,000.00 1,051.85 8.80 1.72 Hypothetical (c) 1,000.00 1,016.22 8.65 1.72 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiple by 181/365 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. - 80 - ADDITIONAL INFORMATION (Unaudited) (Continued) Privacy Policy U.S. Consumer Privacy Notice Rev. 01/2015 3/30/15 FACTS WHAT DOES ALGER DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: • Social Security number and • Account balances and • Transaction history and • Purchase history and • Assets When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share personal information to run their everyday business. In the section below, we list the reasons financial companies can share their personal information; the reasons chooses to share; and whether you can limit this sharing. Reasons we can share your personal Does Can you limit information Alger share? this sharing? For our everyday business purposes — Yes No such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus For our marketing purposes — to offer our Yes No products and services to you For joint marketing with other financial No We don’t share companies For our affiliates’ everyday business Yes No purposes — information about your transactions and experiences For our affiliates’ everyday business No We don’t share purposes — information about your creditworthiness For nonaffiliates to market to you No We don’t share Questions? Call 1-800-342-2186 - 81 - ADDITIONAL INFORMATION (Unaudited) (Continued) Who we are Who is providing this notice? Alger includes Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. What we do How does Alger To protect your personal information from unauthorized protect my personal access and use, we use security measures that comply information? with federal law. These measures include computer safeguards and secured files and buildings. How does Alger We collect your personal information, for example, Collect my personal when you: information? • Open an account or • Make deposits or withdrawals from your account or • Provide account information or • Pay us by check. Why can’t I limit all sharing? Federal law gives you the right to limit only • sharing for affiliates’ everyday business purposes information about your credit worthiness • affiliates from using your information to market to you • sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies. • Our affiliates include Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. Other important inforamtion - 82 - ADDITIONAL INFORMATION (Unaudited) (Continued) Proxy Voting Policies A description of the policies and procedures the Trust uses to determine how to vote proxies relating to portfolio securities and information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 are available, without charge, by calling (800) 992-3863 or online on the Funds’ website at www.alger.com or on the SEC’s website at www.sec.gov. Fund Holdings The Board of Trustees has adopted policies and procedures relating to disclosure of the Funds’ portfolio securities. These policies and procedures recognize that there may be legitimate business reasons for holdings to be disclosed and seek to balance those interests to protect the proprietary nature of the trading strategies and implementation thereof by the Funds. Generally, the policies prohibit the release of information concerning portfolio holdings which have not previously been made public to individual investors, institutional investors, intermediaries that distribute the Funds’ shares and other parties which are not employed by the Manager or its affiliates except when the legitimate business purposes for selective disclosure and other conditions (designed to protect the Funds) are acceptable. The Funds make their full holdings available semi-annually in shareholder reports filed on Form N-CSR and after the first and third fiscal quarters in regulatory filings on Form N-Q. These shareholder reports and regulatory filings are filed with the SEC, as required by federal securities laws, and are generally available within sixty (60) days of the end of the Funds’ fiscal quarter. The Funds’ Forms N-Q are available online on the SEC’s website at www. sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information regarding the operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330. In addition, the Funds make publicly available their respective month-end top 10 holdings with a 15 day lag and their month-end full portfolios with a 60 day lag on their website www. alger.com and through other marketing communications (including printed advertising/ sales literature and/or shareholder telephone customer service centers). No compensation or other consideration is received for the non-public disclosure of portfolio holdings information. In accordance with the foregoing, the Funds provide portfolio holdings information to service providers who provide necessary or beneficial services when such service providers need access to this information in the performance of their services and are subject to duties of confidentiality (1) imposed by law, including a duty not to trade on non-public information, and/or (2) pursuant to an agreement that confidential information is not to be disclosed or used (including trading on such information) other than as required by law. From time to time, the Funds will communicate with these service providers to confirm that they understand the Funds’ policies and procedures regarding such disclosure. This agreement must be approved by the Funds’ Chief Compliance Officer, President or Secretary. - 83 - ADDITIONAL INFORMATION (Unaudited) (Continued) The Board of Trustees periodically reviews a report disclosing the third parties to whom each Fund’s holdings information has been disclosed and the purpose for such disclosure, and it considers whether or not the release of information to such third parties is in the best interest of the Fund and its shareholders. In addition to material the Funds routinely provide to shareholders, the Manager may, upon request, make additional statistical information available regarding the Funds. Such information will include, but not be limited to, relative weightings and characteristics of a Fund portfolios versus its peers or an index (such as P/E ratio, alpha, beta, capture ratio, standard deviation, EPS forecasts, Sharpe ratio, information ratio, R-squared, and market cap analysis), security specific impact on overall portfolio performance month-end top ten contributors to and detractors from performance, breakdown of High Unit Volume Growth holdings vs. Positive Lifecycle Change holdings, portfolio turnover, and requests of a similar nature. Please contact the Funds at (800) 992-3863 to obtain such information. - 84 - THE ALGER INSTITUTIONAL FUNDS 360 Park Avenue South New York, NY 10010 (800) 992-3863 www.alger.com Investment Manager Fred Alger Management, Inc. 360 Park Avenue South New York, NY 10010 Distributor Fred Alger & Company, Incorporated 360 Park Avenue South New York, NY 10010 Transfer Agent and Dividend Disbursing Agent State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. P.O. Box 8480 Boston, MA 02266-8480 This report is submitted for the general information of the shareholders of The Alger Institutional Funds. It is not authorized for distribution to prospective investors unless accompanied by an effective Prospectus for the Trust, which contains information concerning the Trusts investment policies, fees and expenses as well as other pertinent information. - 85 - AIFSAR ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) The Registrants principal executive officer and principal financial officer have concluded that the Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this document. (b) No changes in the Registrants internal control over financial reporting occurred during the Registrants second fiscal quarter of the period covered by this report that materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. ITEM 12. EXHIBITS. (a) (1) Not applicable (a) (2) Certifications of principal executive officer and principal financial officer as required by rule 30a- 2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT (a) (3) Not applicable (b) Certifications of principal executive officer and principal financial officer as required by rule 30a-2(b) under the Investment Company Act of 1940 are attached as Exhibit 99.906CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Institutional Funds By: /s/Hal Liebes Hal Liebes President Date: June 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Hal Liebes Hal Liebes President Date: June 29, 2015 By: /s/Michael D. Martins Michael D. Martins Treasurer Date: June 29, 2015
